                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN




LEAH BITAR, Individually and on behalf of all   Case No. 2:18-cv-1268-LA
others similarly situated,

                            Plaintiff,
              vs.

REV GROUP, INC., TIMOTHY W.
SULLIVAN, DEAN J. NOLDEN, THOMAS B.
PHILLIPS, PAUL BAMATTER, JEAN MARIE
CANAN, DINO CUSUMANO, CHARLES
DUTIL, JUSTIN FISH, KIM MARVIN, and
JOEL ROTROFF,

                    Defendants.


SETH MARINOFF, Individually and on behalf       Case No. 2:18-cv-1269-LA
of all others similarly situated,

                    Plaintiff,

              vs.

REV GROUP, INC., TIM SULLIVAN, and
DEAN NOLDEN,

                    Defendants.




00499199;V2

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 1 of 62 Document 43
RAMANITHARAN RAJARAM, Individually                        Case No. 2:18-cv-1270-LA
and on behalf of all others similarly situated,

                               Plaintiff,

               vs.

REV GROUP, INC., TIMOTHY W.
SULLIVAN, DEAN J. NOLDEN, THOMAS B.
PHILLIPS, PAUL BAMATTER, JEAN MARIE
CANAN, DINO CUSUMANO, CHARLES
DUTIL, JUSTIN FISH, KIM MARVIN, JOEL
ROTROFF, GOLDMAN SACHS & CO. LLC,
BMO CAPITAL MARKETS CORP.,
JEFFERIES LLC, STIFEL, NICOLAUS &
COMPANY, INCORPORATED, MORGAN
STANLEY & CO. LLC, ROBERT W. BAIRD
& CO. INCORPORATED, CREDIT SUISSE
SECURITIES (USA) LLC, DEUTSCHE BANK
SECURITIES INC., and WELLS FARGO
SECURITIES, LLC,

                       Defendants.



               CONSOLIDATED AMENDED CLASS ACTION COMPLAINT

       1.      Lead Plaintiff Houston Municipal Employees Pension System (“Lead Plaintiff” or

“Plaintiff”), by and through its undersigned counsel, alleges the following upon information and

belief, except as to those allegations concerning Lead Plaintiff, which are alleged upon personal

knowledge. Lead Plaintiff’s information and belief are based upon, among other things, Lead

Counsel’s investigation, which includes without limitation, review and analysis of filings with

the United States Securities and Exchange Commission (“SEC”), press releases, news articles,

analyst reports, court filings, and interviews with former REV Group, Inc. (“REVG” or the

“Company”) employees. Lead Plaintiff believes that additional evidentiary support will exist for

the allegations set forth herein after a reasonable opportunity for discovery.


00499199;V2                                       2

            Case 2:18-cv-01268-LA Filed 11/26/18 Page 2 of 62 Document 43
       2.       Lead Plaintiff seeks to recover damages caused by Defendants’ violations of the

Securities Exchange Act of 1934 (the “Exchange Act”) and the Securities Act of 1933 (the

“Securities Act”).

       3.       This is a securities class action on behalf of persons who purchased REVG

securities between October 10, 2017 and June 7, 2018, inclusive (the “Class Period”) and those

who purchased REVG common stock pursuant and/or traceable to the Company’s January 27,

2017 initial public offering (the “IPO”) or its secondary public offering on October 13, 2017 (the

“SPO” together with the IPO, the “Offerings”) (the “Class”).

       4.       REVG designs, manufactures, and distributes specialty vehicles. The Company

operates three segments: 1) Commercial, which manufactures transit and shuttle buses, Type A

school buses, mobility vans, sweepers, and terminal trucks; 2) Recreation, which manufactures

motorized RV products; and 3) Fire & Emergency (“F&E”), which manufactures fire trucks and

ambulance-related products.

       5.       Since the IPO, REVG advised investors that they should expect continued margin

growth. For example, in the Offerings’ Prospectuses, REVG stated that “[o]ur business model

utilizes our unique scale to drive profitable organic and acquisitive growth” and “our focus on

product innovation, life-cycle value leadership and operational improvement has strengthened

our brands and market position while driving growth and expanding margins.”

       6.       Defendants told investors that the efficiency of REVG’s manufacturing facilities

would support margin growth, characterizing “[REVG] factories [as] among some of the most

efficient and lowest cost production facilities in each of our markets” in the Offerings’

Prospectuses.




00499199;V2                                     3

            Case 2:18-cv-01268-LA Filed 11/26/18 Page 3 of 62 Document 43
       7.      In late September/early October of 2017, REVG’s CEO Timothy Sullivan and

CFO Dean Nolden had a meeting with the heads of all three REVG reporting segments to discuss

the upcoming guidance for FY2018. At the meeting, Sullivan and Nolan issued targets for

FY2018 Adjusted EBITDA.1

       8.      The heads of REVG’s Commercial (CW1)2 and Recreation segments (Jim Jacobs)

– two of REVG’s three reporting segments – told Sullivan and Nolden that REVG could not

achieve the proposed FY2018 Adjusted EBITDA guidance.

       9.      CW1 objected because there was no plan to support the further growth necessary

to meet the mandated guidance. After discussion, Sullivan informed CW1 that if CW1 was not

going to go along with the plan, CW1’s further employment at REVG was not going to work.

       10.     On October 10, 2017, the Company issued the FY2018 earnings guidance without

any adjustment from the top-down mandate given at the earlier meeting.

       11.     CW1 and Jacobs both resigned and left the Company on November 1, 2017

because Sullivan and Nolden had issued the false and misleading guidance to investors. REVG’s

Chief Operating Officer Thomas Phillips resigned and left the Company on October 31, 2017.

       12.     In addition to being told point blank by the presidents of two of REVG’s three

reporting segments that REVG would not make the FY2018 earnings guidance, Sullivan and

Nolden also knew this from REVG’s backlog. Numerous former senior REVG employees

reported that REVG’s backlog tracked – on a monthly basis – vehicles sold, time in production,

and financial metrics. The backlog was analyzed at REVG’s headquarters and gave Sullivan and

Nolan visibility into what vehicles would be finished during each quarter and fiscal year. As


1
 “EBITDA” is earnings before interest, taxation, depreciation and amortization.
2
 CW1 was the president of REVG’s Bus Division, which comprised 80% of REVG’s Commercial segment. As
such, CW1 was the head of the Commercial segment.


00499199;V2                                       4

            Case 2:18-cv-01268-LA Filed 11/26/18 Page 4 of 62 Document 43
CW1 and other former senior REVG employees explained, REVG’s backlog made it clear that

the sales mix as of October 2017 had significant amounts of low margin vehicles, which would

cause growth to contract in 1Q2018 (the quarter beginning in November 2018),3 2Q2018, and

prevent the mandated earnings growth for FY2018.

           13.     Sullivan and Nolden also knew that tariffs on aluminum and steel (from which

chassis for all REVG’s vehicles are made) would materially undermine REVG’s FY2018

earnings guidance. Yet, Sullivan assured investors that in the “second quarter, [REVG was]

fine” with steel chassis availability and costs.

           14.     On March 7, 2018, only five months after the Company’s SPO – when insiders

reaped over $300 million by selling REVG stock – REVG announced 1Q18 financial results.

REVG surprised the market by revealing that its margins and growth rates had contracted for the

first time since its IPO five quarters prior. REVG stated that the margin contraction was a result

of poor product mix in its Commercial and F&E segments, and poor timing of shipments. By

this disclosure, REVG began to reveal that its prior growth assertions were coming undone.

After the March 7, 2018 announcement, REVG stock fell on March 8, 2018 by 12%.

           15.     On June 6, 2018, after market close, REVG substantially cut the FY2018 earnings

guidance and reported 2Q18 earnings well below analysts’ consensus. The Company reported

Adjusted EBITDA for 2Q18 of $34.1 million – about 25% below analysts’ estimates of

approximately $45 million. The Company also reduced FY2018 net income by about 20% to

$72 million to $87 million (from $90 to $110 million) and adjusted EBITDA by about 15% to

$175 to $185 million (from $200 to $220 million).

           16.     REVG reported that it missed its 2Q18 earnings and cut its FY2018 earnings

guidance because (i) REVG’s Commercial, Recreational, and F&E segments had lower profit
3
    REVG’s fiscal year runs from November 1st to October 31st (“FY”).

00499199;V2                                              5

              Case 2:18-cv-01268-LA Filed 11/26/18 Page 5 of 62 Document 43
margins from “lower-than-expected sales of certain higher-content product categories including

custom fire apparatus, large commercial buses, and Class A RVs”; (ii) REVG had accrued higher

costs resulting from the tariffs; and (iii) REVG had problems procuring chassis.

       17.     The Commercial and Recreation segments were identified as main causes of the

slashed FY2018 guidance – the same guidance CW1 and Jacobs told Sullivan and Nolden was

unachievable prior to October 10, 2017.

       18.     On June 7, 2018, REVG shares fell $3.39 per share or nearly 20% to close at

$14.52 per share.

       19.     After going public at $22 per share and conducting a secondary offering at $27.25

per share – raising over $500 million from investors in these Offerings – REVG shares now trade

around $11 per share. Thus, the Company has lost half its market capitalization since its IPO.

                                 JURISDICTION AND VENUE

       20.     The claims asserted herein arise under Sections 11, 12 and 15 of the Securities

Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and 20(a) of the Exchange Act (15 U.S.C.

§§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. § 240.10b-

5).

       21.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v), and Section 27 of the

Exchange Act (15 U.S.C. § 78aa).

       22.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b), Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)), and Section 22 of the Securities Act. Substantial

acts in furtherance of the alleged federal securities violations have occurred in this Judicial

District. Many of the acts charged herein, including the dissemination of materially false and/or

misleading information, occurred in substantial part in this Judicial District.
00499199;V2                                       6

          Case 2:18-cv-01268-LA Filed 11/26/18 Page 6 of 62 Document 43
        23.       In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                             PARTIES

        24.       Lead Plaintiff, as set forth in the certification submitted with its motion for

appointment as lead plaintiff, incorporated by reference herein, purchased REV securities during

the Class Period.

        25.       Defendant REVG is incorporated in Delaware and its principal executive offices

are in Milwaukee, Wisconsin. REVG’s common stock trades on the New York Stock Exchange

under the symbol REVG.

        26.       Defendant Timothy W. Sullivan served as the Chief Executive Officer of REVG

at all relevant times.

        27.       Defendant Dean J. Nolden served as the Chief Financial Officer of REVG at all

relevant times.

        28.       Defendants Sullivan and Nolden are collectively referred to as the “Exchange Act

Individual Defendants”.

        29.       REVG and the Individual Exchange Act Defendants are referred to as the

“Exchange Act Defendants.”

        30.       Defendant Paul Bamatter signed or authorized the signing of the Company’s

Registration Statements filed with the SEC in connection with the Offerings (the “Registration

Statements”) as a Director of REVG.

        31.       Defendant Jean Marie Canan signed or authorized the signing of the Company’s

Registration Statements filed with the SEC as a Director of REVG.
00499199;V2                                       7

          Case 2:18-cv-01268-LA Filed 11/26/18 Page 7 of 62 Document 43
       32.     Defendant Dino Cusumano signed or authorized the signing of the Company’s

Registration Statements filed with the SEC as a Director of REVG.

       33.     Defendant Charles Dutil signed or authorized the signing of the Company’s

Registration Statements filed with the SEC as a Director of REVG.

       34.     Defendant Justin Fish signed or authorized the signing of the Company’s

Registration Statements filed with the SEC as a Director of REVG.

       35.     Defendant Joel Rotroff signed or authorized the signing of the Company’s

Registration Statements filed with the SEC as a Director of REVG.

       36.     Defendant Donn J. Viola signed or authorized the signing of the Company’s

Registration Statements filed with the SEC as a Director of REVG.

       37.     Defendants Sullivan, Nolden, Bamatter, Canan, Cusumano, Dutil, Fish, Marvin,

Rotroff, and Viola are collectively referred to hereinafter as the “Securities Act Individual

Defendants.”

       38.     Defendant American Industrial Partners (together with its investment vehicles and

funds, “AIP”), is a New York City-based private equity firm specializing in the industrial sector.

AIP purchases companies, then hopes to sell them for a profit either in a public offering or

otherwise. AIP was the private equity sponsor of REVG and its controlling shareholder at the

time of the Offerings.

       39.     As detailed in the Registration Statements, AIP continued to control a majority of

the voting power of REVG’s outstanding common stock. The SPO Registration Statement states

that “[a]fter completion of this offering, certain funds affiliated with AIP will continue to control

more than a majority of the voting power of [REVG] common stock eligible to vote in the




00499199;V2                                      8

          Case 2:18-cv-01268-LA Filed 11/26/18 Page 8 of 62 Document 43
election of directors,” and “[a]s a result, [REVG] will continue to be be a ‘controlled company’

within the meaning of the corporate governance standards of the NYSE.”

       40.     AIP owned REVG prior to the IPO and exerted control over REVG before, during

and after the Offerings. Prior to the IPO, AIP owned approximately 90% of REVG’s voting

common stock. Immediately following the IPO, AIP owned at least 70% of the Company’s

outstanding common stock. Following the SPO, AIP continued to own and control a majority of

REVG’s voting stock.

       41.     In addition, AIP was party to a shareholders agreement that provided it with

outsized influence and control over REVG even if its economic interest in and ownership of the

Company decreased. The shareholders agreement gave AIP the ability to exercise control over

all corporate actions of the Company so long as the parties to the agreement owned at least a

majority of REVG outstanding common stock. These actions included: (i) the election and

removal of directors; (ii) the size of REVG’s Board of Directors (the “Board”); (iii) amendments

to REVG’s bylaws and articles of incorporation; and (iv) approval of mergers and other

significant corporate transactions. In addition, so long as AIP owned at least 15% of the

Company’s outstanding common stock, under the shareholders agreement it had the right to,

inter alia: (i) nominate the greater of five members of the Board or a majority of directors; (ii)

designate the Chairman of the Board; (iii) approve any special dividend greater than $10 million;

(iv) approve any merger involving assets in excess of 15% of the consolidated assets or revenues

of the Company and its subsidiaries; and (v) approve bankruptcy or any wind up of the Company

or any material subsidiary.




00499199;V2                                     9

          Case 2:18-cv-01268-LA Filed 11/26/18 Page 9 of 62 Document 43
       42.      Despite AIP’s significant interest in and control over the Company, it could take

actions that were not in the best interests of REVG’s other shareholders. For example, according

to REVG’s Registration Statement for the SPO:

       AIP’s interests as an equity holder may not be aligned in all cases with those of
       other equity investors, or of our lenders as creditors. In addition, AIP may have an
       interest in pursuing or not pursuing acquisitions, divestitures, financings or other
       transactions that, in their judgment, could enhance their equity investments, even
       though such transactions might be contrary to the wishes of other equity investors
       or involve risks to our lenders. Furthermore, AIP may in the future own
       businesses that directly or indirectly compete with us. AIP may also pursue
       acquisition opportunities that may be complementary to our business separately
       from us and, as a result, those acquisition opportunities may not be available to
       us.

       43.      Defendant Goldman Sachs & Co. served as an underwriter in the Company’s

Offerings. In the IPO, Goldman Sachs agreed to purchase 3,060,888 shares, exclusive of its

over-allotment option.    In the SPO, Goldman Sachs agreed to purchase 2,200,000 shares,

exclusive of its over-allotment option.

       44.      Defendant Morgan Stanley & Co. LLC served as an underwriter in the

Company’s Offerings.      In the IPO, Morgan Stanley agreed to purchase 3,060,888 shares,

exclusive of its over-allotment option.     In the SPO, Morgan Stanley agreed to purchase

2,200,000 shares, exclusive of its over-allotment option. Morgan Stanley was the lender on a

margin loan to AIP at the time of the SPO, allowing it to receive additional proceeds from that

offering.

       45.      Defendant Robert W. Baird & Co. Incorporated served as an underwriter in the

Company’s Offerings. In the IPO, Robert Baird agreed to purchase 1,596,988 shares, exclusive

of its over-allotment option. In the SPO, Robert Baird agreed to purchase 1,200,000 shares,

exclusive of its over-allotment option.




00499199;V2                                    10

            Case 2:18-cv-01268-LA Filed 11/26/18 Page 10 of 62 Document 43
       46.     Defendant Credit Suisse Securities (USA) LLC served as an underwriter in the

Company’s Offerings. In the IPO, Credit Suisse agreed to purchase 910,712 shares, exclusive of

its over-allotment option. In the SPO, Credit Suisse agreed to purchase 1,200,000 shares,

exclusive of its over-allotment option.

       47.     Defendant Deutsche Bank Securities Inc. served as an underwriter in the

Company’s IPO. In the IPO, Deutsche Bank agreed to purchase 910,712 shares, exclusive of its

over-allotment option. In the SPO, Deutsche Bank agreed to purchase 700,000 shares, exclusive

of its over-allotment option.

       48.     Defendant Jefferies LLC served as an underwriter in the Company’s Offerings.

In the IPO, Jefferies agreed to purchase 910,712 shares, exclusive of its over-allotment option.

In the SPO, Jefferies agreed to purchase 700,000 shares, exclusive of its over-allotment option.

       49.     Defendant Wells Fargo Securities, LLC served as an underwriter in the

Company’s Offerings. In the IPO, Wells Fargo agreed to purchase 910,712 shares, exclusive of

its over-allotment option. In the SPO, Wells Fargo agreed to purchase 700,000 shares, exclusive

of its over-allotment option.

       50.     Defendant BMO Capital Markets Corp. served as an underwriter in the

Company’s Offerings. In the IPO, BMO agreed to purchase 796,875 shares, exclusive of its

over-allotment option. In the SPO, BMO agreed to purchase 700,000 shares, exclusive of its

over-allotment option.

       51.     Defendant Stifel, Nicolaus & Company, Incorporated served as an underwriter in

the Company’s Offerings. In the IPO, Stifel agreed to purchase 341,513 shares, exclusive of its

over-allotment option. In the SPO, Stifel agreed to purchase 200,000 shares, exclusive of its

over-allotment option.



00499199;V2                                    11

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 11 of 62 Document 43
           52.      Defendants Goldman Sachs, Morgan Stanley, Robert Baird, Credit Suisse,

Deutsche Bank, Jefferies, Wells Fargo, BMO and Stifel are collectively referred to hereinafter as

the “Underwriter Defendants.”

           53.      The Company, the Securities Act Individual Defendants, AIP, and the

Underwriter Defendants are collectively referred to hereinafter as the “Securities Act

Defendants.”

                                      SUBSTANTIVE ALLEGATIONS

A.         REVG CONDUCTS PUBLIC OFFERINGS TO RAISE MONEY FROM
           INVESTORS

           54.      On October 24, 2016, REVG filed a Registration Statement in connection with the

Company’s IPO, which was subsequently amended on January 17, 2017 and incorporated a

prospectus (together with the Registration Statement, the “IPO Prospectus”).

           55.      On or about January 27, 2017, REVG completed its IPO and raised net proceeds

of approximately $256.7 million. Through its IPO, REVG offered 12,500,000 shares to the

public at $22 per share, exclusive of the underwriters’ option to purchase 1,875,000 additional

shares.

           56.      On or about October 10, 2017, the Company filed a Form S-1 registration

statement for the SPO with the SEC (the “SPO Registration Statement”), which was declared

effective on October 12, 2017.

           57.      On October 13, 2017, the Company filed the prospectus for the SPO on Form

424B4, which incorporated and formed part of the Registration Statement (together with the SPO

Registration Statement, the “SPO Prospectus”).4 REVG priced the SPO at $27.25 per share.




4
    The IPO Prospectus and SPO Prospectus are collectively referred to as the “Prospectuses.”

00499199;V2                                               12

             Case 2:18-cv-01268-LA Filed 11/26/18 Page 12 of 62 Document 43
       58.    In total, Company insiders and their affiliates, including defendants AIP, Marvin,

Fish, Cusamano, and Rotroff, ultimately sold approximately $300 million worth of REVG stock

(11.5 million shares at $27.25 per share) in the SPO. REVG received none of the sale proceeds.

       59.    Defendant AIP was the largest seller of stock in the SPO, selling over 10.8 million

shares of REVG common stock to the public at $27.25 per share for over $294 million in gross

proceeds.

B.     REVG’S FINANCIAL REPORTING SEGMENTS

       60.    REVG designs, manufactures, and distributes specialty vehicles and related

aftermarket parts and services. REVG operates and reports its financial results from three

segments: Commercial, Recreation, and F&E.

       61.    REVG’s Commercial segment offers small- and medium-sized buses, Type A

school buses, transit buses, terminal trucks and street sweepers in the United States. REVG’s

Commercial products include cut-away buses (customized body built on various types and sizes

of commercial chassis), transit buses (large municipal buses where it builds its own chassis and

body), luxury buses (bus-style limo or high-end luxury conversions), street sweepers (three- and

four-wheel versions used in road construction activities), terminal trucks (specialized vehicle

which moves freight in warehouses or intermodal yards and ports), Type A school buses (small

school bus built on commercial chassis), and mobility vans (mini-van converted to be utilized by

wheelchair passengers). Commercial products are sold to municipalities, schools, and

commercial and industrial customers.

       62.    REVG’s Commercial segment provided approximately 27% of the Company’s

revenues in 2017.




00499199;V2                                   13

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 13 of 62 Document 43
       63.     REVG’s Commercial segment is comprised of four smaller units: Commercial

Bus (8%), Transit Bus (7%), Type A School Bus (6%), and Specialty (6%). See 2017 Form 10-

K at 3. Thus, buses account for approximately 80% of the Commercial segment in FY 2017.

       64.     REVG’s Recreation segment manufactures various types and configurations of

both motorized and towable RVs, including sell Class A (diesel and gas), Class B, and Class C

motorized RVs. Motorized RVs are self-contained units built on motor vehicle chassis with their

own lighting, plumbing, heating, cooking, refrigeration, sewage holding and water storage

facilities. Class A RVs are generally constructed on medium-duty chassis which are supplied

complete with engine and drivetrain components by major motor vehicle manufacturers. REVG

designs, fabricates and installs the living area and driver’s compartment of these motorized RVs.

Class B RVs are built on a consumer van chassis with the entire living area contained within the

existing van frame. Class C RVs are built on consumer truck or van chassis, which include an

engine, drivetrain and a finished cab section. In Class Cs, REVG designs, fabricates and installs

the living area to connect to the driver’s compartment and the cab section. Super Class C RVs

are motorhomes built on a commercial truck or van chassis.

       65.     The Company’s Recreation segment provided approximately 29% of the

Company’s revenues in 2017.

       66.     REVG’s F&E segment manufactures a range of fire apparatus and ambulance

products. The F&E segment sells fire apparatus equipment under the Emergency One (E-ONE)

and Kovatch Mobile Equipment (KME) brands, and ambulances under the American Emergency

Vehicles (AEV), Horton Emergency Vehicles (Horton), Leader Emergency Vehicles (Leader),

Marque, McCoy Miller, Road Rescue, Wheeled Coach and Frontline brands. F&E products are

sold to municipal fire departments and private fleets, typically purchasing through dealers.



00499199;V2                                     14

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 14 of 62 Document 43
       67.     F&E provided approximately 44% of the Company’s revenues in 2017.

C.     EARNINGS GROWTH WAS CENTRAL TO REVG’S VALUE

       68.     From FY 2015 through FY 2017, REVG had meteoric growth. REVG’s Adjusted

Net Income was $34 million, $53 million and $76 million for fiscal years 2015, 2016 and 2017,

respectively – representing a compound annual growth rate (“CAGR”) of 49%. The Company’s

Adjusted EBITDA for the same periods was $90 million, $123 million and $163 million, which

represents a CAGR of 34%.

       69.     Analysts viewed REVG as a growth story. Thus, they paid close attention to

REVG’s strong growth. For example, a December 19, 2017 Wells Fargo report stated that the

“company realized significant growth yr/yr. Looking forward, management expects growth to

continue…” A December 20, 2017 Deutsche Bank report stated that “F&E organic growth

accelerated to +14% Y/Y on tougher comps, 2) Recreation organic growth also accelerated to

+19% Y/Y, and 3) Recreation margins improved 420bps Y/Y; this level of improvement seems

sustainable into 2018.”

       70.     On October 10, 2017, REVG issued a press release providing a full-year outlook

for FY2018. In the press release, REVG stated that FY2018 net income would be in the range of

$85 million to $100 million and FY2018 adjusted EBITDA would be in the range of $200

million to $220 million.

       71.     The October 10, 2017 release also stated that: “REV group is forecasting growth

in all three of its reportable segments [Commercial, Recreation, and F&E] in fiscal 2018 ….”

       72.     On December 19, 2017, Sullivan reaffirmed the FY2018 guidance and told

investors that he was “pleased to report that all three of our segments [Commercial, Recreation,

and F&E] continue to have strong outlooks. We plan to continue this trajectory of earnings

growth in excess of sales growth into next year. In summary, it was a strong quarter and year,
00499199;V2                                   15

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 15 of 62 Document 43
we are well positioned for continued growth in fiscal 2018 and we will continue to make

progress towards our enterprise-wide EBITDA margin goal of 10 percent.”

D.     THE HEADS OF REVG’S COMMERCIAL AND RECREATION SEGMENTS
       TOLD DEFENDANTS SULLIVAN AND NOLDEN IN OCTOBER 2017 THAT
       THE PROPOSED FY2018 GUIDANCE WAS UNACHIEVABLE

       73.     CW1 was President of REVG’s Bus division from June 2015 through November

1, 2017. REVG Bus created product for several bus brands, including Collins Bus, Goshen

Coach, ENC, ElDorado National, Krystal Coach, Federal Coach, Champion, and World Trans.

REVG Bus made buses that ranged from small vehicles built off truck chassis to large city buses

built on custom chassis manufactured by REVG.

       74.     Each month, REVG’s nine-person management team met at the Company’s

headquarters in Milwaukee, Wisconsin and discussed REVG’s financial guidance (the “Monthly

Financial Meetings”).

       75.     The five executives who attended the Monthly Financial Meetings were: Tim

Sullivan, Chief Executive Officer; Dean Nolden, Chief Financial Officer; Marcus Berto,

Executive Vice President and Chief Commercial Officer; Tom Phillips, Chief Operating Officer

(from July 2015 to November 2017); and Pamela Krop, REVG’s General Counsel (from January

2016 to June 2018).

       76.     The four non-executive members of the senior management team who attended

the Monthly Financial Meetings were: Dan Peters, REVG Fire Group President; Robert Collins,

REVG Ambulance Group President (Peters and Collins represented the Company’s F&E

Segment); CW1, who was President of the REV Bus division (Commercial Segment); and Jim

Jacobs, REVG RV Group’s President (Recreational Segment) (collectively, the “Segment

Heads”).



00499199;V2                                   16

           Case 2:18-cv-01268-LA Filed 11/26/18 Page 16 of 62 Document 43
        77.      At the Monthly Financial Meetings, the Segment Heads and the executives

discussed REVG’s 18-month rolling forecast. “We’d say here’s what next 12 months look like,”

CW1 said. CW1 stated that the group discussed rolling forecasts during the Monthly Financial

Meetings.

        78.      CW1 stated that CW1 attended a Monthly Financial Meeting in late September or

early October 2017. At this meeting, the Segment Heads were presented with a forecast for

FY2018 Adjusted EBITDA in the range of $200 to $220 million.

        79.      At the September or early October 2017 Monthly Financial Meeting, the group

was told that “all the numbers rolled up to this, where for 2018, bus you do this X amount, RV

you do this amount.” CW1 was told that REVG’s Bus division had to hit an unreachable

EBITDA target for FY2018. CW1 advised that REVG Bus was on track to hit a lower target, but

Sullivan and Nolden wanted CW1 to commit to a materially higher figure.

        80.      At the September or early October 2017 Monthly Financial Meeting, CW1 told

the group that there was no plan to support the FY2018 earnings guidance (which was the same

as that ultimately issued on October 10, 2017).

        81.      CW1 stated that REVG’s executive leadership set EBITDA (or profit) margin

goals of 10 percent for each of the Company’s divisions.5

        82.      CW1 stated that the FY2018 earnings guidance given at the September or early

October 2017 Monthly Financial Meeting was unobtainable as REVG Bus could not reach a 10%

EBITDA margin because, among other reasons:

        (i) A five-year contract for 350 buses a year for the next five years with one of
        REVG Bus’ brands, Collins Bus, fell through in 2017 (well before the late
        September/early October 2017 Monthly Financial Meeting), adversely affecting
        the FY2018 earnings guidance. CW1 personally worked on the Collins contract.

5
 EBITDA margin measures a company’s earnings before interest, tax, depreciation and amortization as a percentage
of the company's total revenue.

00499199;V2                                           17

          Case 2:18-cv-01268-LA Filed 11/26/18 Page 17 of 62 Document 43
       (ii) Collins Bus could barely expand its market share because it already had such a
       large share of the school bus market. CW1 stated that in the 7,000-unit short
       school bus market, 6,000 of which are sold in North America each year, Collins
       was already delivering 2,800 units annually.

       83.     CW1 also stated that the FY2018 earnings guidance given at the September or

early October 2017 Monthly Financial Meeting was unobtainable because (i) some of REVG’s

plants were already operating at capacity; and (ii) REVG’s growth was limited because it had

acquired so many other companies, particularly in the Ambulance division, that it was often

competing with itself, something CW1 learned at Monthly Financial Meetings where the budgets

and targets for each segment were discussed.

       84.     CW1 stated that at the late September/early October Monthly Financial Meeting,

CW1 told Sullivan and the other corporate executives that REVG’s proposed FY2018 earnings

guidance was not achievable. CW1 said, “I was not in agreement with what they wanted to do,

and I told them.”

       85.     As with CW1, Jim Jacobs, REVG’s RV Group President (Recreation Segment),

told the group at the late September/early October Monthly Financial Meeting that his portion of

the earnings guidance was unreachable.      CW1 said Jacobs’ point of contention hinged on

corporate’s expectations of the Decatur plant, which made Jacobs’ target impossible based on

Jacobs’ experience at the Company. CW1 stated that REVG’s Decatur facility (in its RV

division) had been performing poorly.

       86.     CW1 stated that both CW1 and Jacobs strongly argued that the Commercial and

Recreational segments’ share of the FY2018 earnings guidance was unobtainable.

       87.     After the meeting, CW1 received an email from Defendant Sullivan that said,

“let’s meet at 7.” At that meeting, Sullivan informed CW1 that if CW1 was not going to go

along with the plan, CW1’s further employment at REVG was not going to work.


00499199;V2                                    18

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 18 of 62 Document 43
       88.     CW1 explained that the Segment Heads who did not go along with the FY2018

earnings guidance were driven out of the Company by Sullivan.

       89.     CW1 would not support the unachievable FY2018 earnings forecast and instead

left the Company on November 1, 2017.

       90.     CW1 stated that Jacobs left REVG for the same reason on November 1, 2017.

       91.     On June 6, 2018, REVG announced that it would reduce its FY2018 Adjusted

EBITDA guidance because of shortfalls in the Commercial and Recreation Segment.

       92.     REVG specifically called investors’ attention to the Commercial Segment’s

shortfall in the press release’s headline.

E.     REVG’S BACKLOG INFORMED DEFENDANTS THAT THE FY2018
       EARNINGS GUIDANCE WAS UNACHIEVABLE

               1.      REVG Touted the Visibility Provided By Its Lengthy
                       Backlog

       93.     REVG records the income for each vehicle it sells on a cash accounting basis,

meaning that it does not recognize revenue or earnings until an ordered vehicle is completed and

shipped. In order to track its future earnings, individual REVG manufacturing facilities record

the vehicle’s sale price in what the Company called its “backlog” at the date of sale. As the

vehicle moves through the production line, the backlog period for that vehicle decreases to a

period of zero days on the date the vehicle is shipped.

       94.     The amount of time that a REVG vehicle remained in backlog was a function of

the size and complexity of the vehicle. Large and customized vehicles, such as large commercial

buses, custom fire apparatus and certain RVs (such as Class A vehicles), bus and ambulance

products, take longer to build and, thus, remain in backlog for a longer period of time.

       95.     REVG stated that “value-added” vehicles (which had long lead times) – such as

large Commercial buses and Class A RVs – were high margin sales and generated the most net

00499199;V2                                     19

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 19 of 62 Document 43
income and earnings for the Company.                    REVG’s December 21, 2017 Form 10-K stated that

“[o]ur units represent a wide range of products at various price points, with higher value-added

units at higher price points typically resulting in higher gross margins. Additionally, large orders

of similar units typically provide operational efficiencies that contribute to higher gross

margins.”

           96.      REVG’s vehicles have substantial lead times ranging from two to twelve months.

After a customer orders a vehicle, REVG cannot recognize revenue until the vehicle is finished

and shipped two to twelve months later. REVG continually claimed that these long lead times

gave the Company strong visibility into future financial results.

           97.      In the IPO Prospectus, Defendants stated that “our business carries a high-quality

backlog which enables strong visibility into future net sales which ranges from two to nine

months depending on the product and market. This visibility into future production needs and net

sales enables us to more effectively plan and predict our business.”6

           98.      Similarly, the October 12, 2017, SPO Prospectus stated that “[REVG’s] business

carries a high-quality backlog which enables strong visibility into future net sales which ranges

from two to twelve months depending on the product and market. This visibility into future

production needs and net sales enables us to more effectively plan and predict our business.”

           99.      In the December 21, 2017, FY2017 Form 10-K, REVG repeated that “[o]ur

business carries a high-quality backlog which enables strong visibility into future net sales which

ranges from two to twelve months depending on the product and market. This visibility into

future production needs and net sales enables us to more effectively plan and predict our

business.”



6
    Net sales is total revenue, less the cost of sales returns, allowances, and discounts.

00499199;V2                                                  20

             Case 2:18-cv-01268-LA Filed 11/26/18 Page 20 of 62 Document 43
       100.   By touting visibility from “two to twelve months” in the SPO Prospectus and

thereafter, Defendants represented they had clear visibility into revenues and, by extension,

earnings to October 2018.

       101.   By touting visibility from “two to twelve months” in the Form 10-K, Defendants

represented they had clear visibility into revenues and, by extension, earnings to December 2018.

              2.      Former Senior REVG Employees Report That REVG
                      Carefully Tracked Backlog

       102.   Three former REVG employees stated that the Company had a centrally managed

system to accurately track backlog.

       103.   CW1 reported that REVG had a system, which was Company-wide and used at

the Milwaukee corporate headquarters, to track backlog called OneStream. CW1 reported that

OneStream was similar to Microsoft Excel and provided data about REVG’s production

schedule.

       104.   CW1 stated that REVG’s backlog not only informed the Company about

revenues, but gave Defendants enough information to determine sales mix. CW1 also stated that

REVG executives were well aware of the profit margins on Company vehicles.

       105.   CW1 stated that REVG’s senior management were well aware of what vehicles

were in the Company’s backlog through its use of OneStream. CW1 stated that all hard backlog

was entered into OneStream, allowing the Milwaukee corporate management team clear

visibility as to what products were in the pipeline and when they would be completed. Hard

backlog was the term used for the orders that were taken, signed off on, and ready for

production. According to CW1, “[i]n OneStream we could see in an Excel sheet, it showed what

the backlog was, and what production was for each plant.”




00499199;V2                                    21

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 21 of 62 Document 43
        106.      CW2 worked as a finance manager at REVG’s ElDorado Bus and Mobility

subsidiary from May 2017 to mid-November 2017. ElDorado is one of REVG’s eight brands in

its Recreation segment. CW2 was based at REVG’s Salina, Kansas production plant. CW2 ran

the business department at ElDorado and supervised the controller, two accounts payable clerks,

one accounts receivable clerk, one cost accountant, and the Information Technology department.

        107.      CW2 corroborated CW1’s statements about OneStream.        CW2 stated that at

REVG’s ElDorado subsidiary, backlog was tracked on a monthly basis through OneStream.

Like CW1, CW2 described OneStream as similar to Microsoft Excel, with various fields in

which to enter data. CW2 inputted data each month into OneStream, including into fields such

as “work in progress,” “backlog,” “finished goods,” and “inventory.” CW2 had to input such

data by the 10th of every month. When a vehicle was finished, it would go from “work in

progress” to “finished goods.” “Work in progress” provided a total showing how far along

towards completion the vehicles in the manufacturing facility were. Senior management could

tell what vehicles were being built, and how far along they were, because each manufacturing

facility built only certain vehicles. In other words, when OneStream listed a certain number of

vehicles from one REVG manufacturing facility, it was clear that those vehicles were of a certain

kind, e.g., buses, ambulances, etc.

        108.      CW2 stated that senior management in Milwaukee used the OneStream data from

the various REVG manufacturing facilities when making projections. Every three months,

senior REVG management would give specific projections to each of REVG’s manufacturing

facilities.

        109.      CW2 stated that, after receiving these projections from CW2’s general manager

Colby Bertrand, it was CW2’s responsibility to update the projections by adding three months to



00499199;V2                                     22

              Case 2:18-cv-01268-LA Filed 11/26/18 Page 22 of 62 Document 43
the existing, rolling 12-month projections. CW2 would also have to show how CW2’s facility

would meet the projection.

         110.   CW2 stated that the projections which CW2’s facility received from corporate

headquarters in Milwaukee were regularly unreachable. For example, CW2 stated that senior

management’s FY2018 projections for CW2’s manufacturing facility demanded that it grow its

production by 5-10% while reducing its costs by the same amount. CW2 stated that this was

impossible because CW2’s facility was already operating at maximum production level – and

with serious inefficiencies, including large amounts of overtime and resulting mushrooming

costs.

         111.   Because REVG carefully tracked backlog through OneStream at its corporate

headquarters in Milwaukee, Defendants knew the sales mix for REVG’s vehicles in production.

F.       FORMER SENIOR REVG EMPLOYEES REPORTED THAT REVG
         FACILITIES WERE INEFFICIENT AND SULLIVAN WAS WELL AWARE OF
         THE CHAOTIC STATE OF REVG’S MANUFACTURING FACILITIES

         112.   Several former senior REVG employees stated that the Company’s facilities had

serious efficiency problems.

         113.   CW 3 worked as a brand manager for REVG’s Wheeled Coach Industries from

December 2015 to April 2017. Wheeled Coach is one of the eight ambulance brands within

REVG’s F&E segment.          CW3 was based at REVG’s Winter Park, Florida facility. CW3

reported to the Senior Vice President of Sales for the REV Ambulance Group. CW3’s role as a

brand manager for REV Ambulance Group Orlando’s Wheeled Coach line was primarily

focused on sales. CW3 served as an account manager for several Wheeled Coach dealerships.

         114.   CW3 reported many inefficiencies at the Winter Park facility. For example, CW3

stated that information was often not accurately transferred from sales to engineering to

production. As a result, workers would regularly not build vehicles to specification. This caused
00499199;V2                                    23

          Case 2:18-cv-01268-LA Filed 11/26/18 Page 23 of 62 Document 43
delays in production because workers would have to go back and re-build. CW3 also stated that

CW3 would sometimes have to ask customers if they would accept the vehicle with

specifications different than they had ordered for a discounted price.

       115.    CW3 also stated that, to keep the production line fed, Wheeled Coach opted to

pre-build ambulances that had not yet been ordered to specification. CW3 stated that this way of

working frequently led to costly rework when the detailed requirements were received. CW3

also stated (corroborating CW1’s statement) that REVG’s Ambulance lines often competed with

each other on deals.

       116.    CW3 reported other inefficiencies at the Winter Park facility. CW3 stated that

there was a constant “burn and churn” of both skilled workers and returned ambulances at the

ambulance production facility in the Winter Park facility.

       117.    CW3 also reported that ongoing labor problems increased chassis costs

significantly per unit due to repainting. CW3 stated that paint quality was always off. “We were

trying to keep up [with] painting and paint rework,” CW3 said. “But it was not a new problem,

not an event. It’s abnormal there, if you look at the production line and the paint facility.” CW3

said the workers at the paint facility were asked to do too much in too little time, resulting in

frequent and costly errors. “You can tell the workers to work harder, then you have tired

workers who make mistakes,” CW3 said. “You continually require rework.” “I don’t think there

was a labor shortage in the area, there was a lack of willingness to hire.” “It was a burn and

churn environment: hire, fire.”

       118.    CW4 worked as a design engineer for the REVG’s Specialty Products division,

part of the REVG’s Commercial segment, from March 2017 to October 2017. CW4 was




00499199;V2                                     24

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 24 of 62 Document 43
recruited to work for REVG by Defendant AIP. Based in Longview, Texas, CW4 reported to

Director of Engineering Specialty Products, Andrew Cooper.

       119.   CW4 directed one senior designer, as well as other designers and drafters. It was

CW4’s responsibility to interpret the project’s design goals and set design objectives for each

project. CW4 provided initial design layouts and follow-up, and helped prepare renderings of

products. CW4 conferred regularly with his colleagues on the shop floor to ensure his design

concepts made sense from a manufacturing perspective. CW4 was designing products for the

specialty product division, which was part of REVG’s Commercial segment.

       120.   Like CW3, CW4 described profound inefficiencies at REVG. CW4 stated that

“the whole thing was inefficient, from getting the parts to putting the parts in.” Even after

desperately needed items arrived at the plant, no one ever seemed to know where the deliveries

were located, CW4 recalled. “We had the parts arrive, but no one could attack because the

inventory system was so bad.”

       121.   CW4 reported other serious problems. When CW4 started work for REVG, CW4

reported to an engineering manager who was suddenly either fired or laid off a couple months

into his tenure. After the manager left the company, CW4 was simply instructed to report to the

director of engineering instead. After moving to a new location, CW4 was dismayed to find that

the work environment was miserable, with high turnover and low employee morale. “It was a

bad work environment,” CW4 recalled. “Low pay, high stress, and lots of responsibility, but no

authority to make anything happen.”

       122.   CW4 said that after CW4 left REVG, the Company never issued his final

paycheck or the balance of his remaining vacation time. After giving the Company the requisite

two weeks notice, CW4 never received any additional compensation.



00499199;V2                                   25

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 25 of 62 Document 43
        123.     The same thing happened to a few of CW4’s engineer colleagues, CW4 said. Like

CW4, the colleagues had relocated to work at the REV Group facility in Longview, Texas after

being recruited, but gave notice within months after the work environment became increasingly

difficult to tolerate.

        124.     CW4 stated that CEO Timothy Sullivan was a hands-on chief executive who

made occasional stealthy stops to observe the Longview manufacturing operation first-hand.

CW4 stated that Sullivan was involved in the day-to-day operations of its REVG facilities. CW4

was told by supervisors on occasion that Sullivan had stopped by. CW4 stated that Sullivan

“visited unannounced a couple times.” “Management knew he was coming, but no one said

anything.”

G.      SULLIVAN AND NOLDEN KNEW THAT STEEL TARIFFS WERE HURTING
        REVG’S EARNINGS GROWTH BY THE MIDDLE OF 2Q2018

        125.     On March 1, 2018 – one month into REVG’s second quarter – The New York

Times reported that President Trump would impose tariffs of 25% on steel and 10% on

aluminum under Section 232 of the Trade Expansion Act of 1962. On March 8, 2018, President

Trump signed proclamations for the new steel and aluminum tariffs.

        126.     Many news outlets reported that, in addition to causing an increase in foreign

steel, the tariffs would also cause an increase in demand for U.S. steel (and thus, U.S. steel

prices) because U.S. steelmakers would – very predictably and acting in an economically rational

manner – seize the pricing opportunity created by foreign steel makers’ prices rising because of

the 25% steel tariff. For example, on March 1, 2018, the day President Trump announced the

tariff increase, American Metal Market published an article by Millicent Dent entitled “Steel

mixed on 232 [referring to the law concerning the tariffs, see supra ¶125], prices seen rising”.

That article provided, in pertinent part:


00499199;V2                                    26

          Case 2:18-cv-01268-LA Filed 11/26/18 Page 26 of 62 Document 43
       Steel industry    participants  had     mixed   reactions     to     President
       Donald Trump’s announcement that the United States will impose tariffs of 25%
       on steel product imports next week, with many anticipating higher prices as a
       result….

       Assuming a 25% tariff on all or almost all steel imports, “US steel prices should
       continue to rally until imports are again cost competitive as consumers scramble
       to secure volumes not produced domestically at present,” Seth Rosenfeld, an
       equity analyst at New York-based Jefferies, said in a March 1 research note.

       “The tariffs will lead to the US once again becoming an island of
       high steel prices, resulting in our customers simply importing the finished part,”
       Roy Hardy, president of the Precision Metalforming Association, and Dave
       Tilstone, president of the National Tooling and Machining Association, said in a
       joint statement, adding that “thousands of jobs” will be threatened. (Emphasis
       added).

       127.    Indeed, shares of U.S. steel companies rose on news of the tariffs. A March 1,

2018 Reuters article entitled “U.S. Steel, Aluminum Stocks Up On Trump’s Tariffs, But Other

Industries Fear Price Rises”reported:

       Last week, Caterpillar’s director of investor relations, Amy Campbell, said the
       majority of the steel that CAT uses for manufacturing comes from the United
       States. Yet, she expects the tariffs to pose a challenge as they would cause
       domestic steel prices to rise along with prices of imported steel, because the
       tariffs would give U.S. makers pricing power, putting Caterpillar at a competitive
       disadvantage vis-à-vis their non-U.S. competitors.

       The industrial metal companies, the domestically focused ones, are probably
       going to benefit from this, said Art Hogan, chief market strategist at B. Riley FBR
       in Boston, who saw the broad impact as negative, with a possible impact on the
       ongoing renegotiations of the North American Free Trade Agreement. (Emphasis
       added).

       128.    A March 6, 2018 metalbulletin.com article entitled “U.S. Section 232 Tariffs

Could Send HRC Prices to $1,000/t, hurt buyers” by Michael Cowden also reported that U.S.

domestic steel prices would increase:

       Tariffs would increase the price of foreign hot-rolled coil by $150 per ton ($7.50
       per hundredweight) - enabling US mills to raise prices by the same amount or
       more when they open May order books,…. (Emphasis added).



00499199;V2                                    27

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 27 of 62 Document 43
       129.    A March 6, 2018 article in the Australian Advertiser entitled “Producers Steeled

For Trump’s Tariffs” by Edward Boyd agreed:

       In the short term, you are going to see steel prices go up because US producers
       will not be able to meet the greater demand for steel, Mr [CommSec chief
       economist Craig James] James said.

       In contrast, iron ore prices fell 2.4 per cent yesterday to $US77.65 a tonne on
       concerns the US tariffs could weigh on global steel demand. While the tariffs are
       expected to be formalised this week or next week at the latest, we don’t expect the
       impact to be that disruptive to steel and iron ore markets,” Commonwealth Bank
       associate director of mining and energy commodities Vivek Dhar said in a
       research note. “We expect US steel prices to increase as a result of the tariffs, but
       the rest of the world should be able to absorb the excess steel, particularly in south
       East Asia.”

       130.    Thus, REVG knew that the steel tariff would cause both foreign and domestic

steel prices to rise because the tariffs gave U.S. steel companies pricing power to raise their

prices to match the newly-raised foreign steel prices. REVG also knew that it would be harmed

by the tariffs because the Company needed steel chassis to build its vehicles and increased steel

prices would increase REVG’s steel costs, cause delays in REVG’s procuring chassis, and

negatively affect earnings.

       131.    News outlets also reported that the tariffs would cause an increase in prices for

other commodities. For example, an article on March 3, 2018 (four days before REVG’s 1Q18

conference call) in the San Diego Union-Tribune entitled “Tariffs Spark Reprisal Threat – U.S.

Trading Partners Vow To Retaliate Against Trump Plan With Levies on American-made

Products” quoted Robert Shanks, Ford Motor’s Chief Financial Officer, as stating that

“commodities markets had already started to price in increases for steel and aluminum on the

expectation that Trump would impose the tariffs.”

       132.    A March 1, 2018 article by Nikhil Kurian Nainan in Reuters Australia entitled

“Aussie Shares Weaken On Trump’s tariff Plans; NZ Down”, stated that “President Donald


00499199;V2                                     28

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 28 of 62 Document 43
Trump’s plans to impose tariffs on steel and aluminum imports hit commodity prices and

sparked fears of a trade war.”

       133.    Similarly, a March 2, 2018 Reuters article by David Shepardson entitled “More

Automakers Warn Trump Metal Tariffs Would Boost Car Prices” stated that “[m]ore automakers

on Friday warned that U.S. President Donald Trump’s announced steel and aluminum tariffs

would boost car prices by hiking commodities costs for manufacturers.”

       134.    A March 2, 2018 Plus Company Updates entitled “Auto & Transport Roundup”,

likewise, quoted UBS analysts as stating that “tariffs would ‘add more commodity risk,’ for auto

makers and suppliers.”

       135.    Defendant Sullivan later admitted on the June 7, 2018 call that “[a]s soon as

tariffs were suggested [at least by March 1, 2018], there was a run on many of the commercial

chassis we purchase and convert. We are paying extra freight charges to get the chassis we need

for the second half shipments. Over the 60 day – the last 60 days alone, this has resulted in

approximately a $1 million additional cost. We now need to get certain chassis shipped via truck

due to railcar shortages based on what we believe to be abnormal and artificial demand.”

H.     THE MARKET LEARNS THAT REVG’S FY2018 NET INCOME AND
       ADJUSTED EBITDA FORECASTS WERE FALSE AND MISLEADING

       136.    On March 7, 2018, REVG announced 1Q18 financial results. Although REVG

hit its expected revenue figures (see March 7, 2018 Credit Suisse report, stating that “[t]he top

line was in line with expectations at $515M vs the street at $513M”), REVG surprised the

market by revealing that, for the first time since its IPO five quarters prior, its margins and

growth rates had contracted. REVG stated that the margin contraction was a result of poor

product mix in its Commercial and F&E segments, and poor timing of shipments. By this

disclosure, REVG began to reveal that its prior growth assertions were coming undone.


00499199;V2                                    29

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 29 of 62 Document 43
       137.    Though REVG increased its net income guidance and assured the market that it

would not be affected by the steel tariffs or chassis shortages in 2Q18, analysts penalized the

stock price because REVG’s year over year earnings growth did not appear to be materializing.

As a result, the stock price of REVG dropped 12% on March 8, 2018 to $23.85 per share.

       138.    Finally, on June 6, 2018, REVG admitted that it could not meet its FY2018 Net

Income and Adjusted EBITDA guidance.

       139.    REVG reduced guidance and advised investors that among the main reasons for

the revision were expected shortfalls in earnings at the Commercial and Recreation segments.

On a June 7, 2018 conference call following the earnings release, Defendant Sullivan admitted

that the 10% EBITDA margin guidance forecasted earlier – the one Sullivan demanded of CW1

and Jacobs – was impossible to reach in FY2018.

       140.    On this news, the price of REVG stock fell $3.39 per share or nearly 20% to close

at $14.52 per share.

I.     DEFENDANTS’ MISLEADING STATEMENTS

       141.    In the January 26, 2017 IPO Prospectus, Defendants touted the Company’s

production efficiencies, stating that “[w]e believe that our factories are among some of the most

efficient and lowest cost production facilities in each of our markets due to the production

processes that we employ, our purchasing scale and the high unit volume throughput relative to

most of our competitors.”

       142.    The statements in ¶141 were materially false and misleading when made because

REVG’s factories had materially inefficient production processes (see ¶¶112-124).          These

inefficiencies were part of the reason why (i) the Company’s growth began to stall in 1Q18; and

(ii) REVG could not reach its FY2018 guidance.



00499199;V2                                    30

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 30 of 62 Document 43
       143.    On October 10, 2017, REVG issued a press release providing a full-year outlook

for its FY2018. In the press release, REVG stated that FY2018 net income would be in the range

of $85 million to $100 million and FY2018 Adjusted EBITDA would be in the range of $200

million to $220 million.

       144.    The October 10, 2017 release also stated that: “REV Group is forecasting growth

in all three of its reportable segments [Commercial, Recreation, and F&E] in fiscal 2018, and it

remains comfortable with achieving the midpoint of its previously announced net income and

Adjusted EBITDA guidance ranges for full-year fiscal 2017….”

       145.    The statements in ¶¶143-144 were materially false and misleading when made

because (i) REVG’s FY2018 earnings guidance was, as CW1 and Jacobs reported to Defendants

Sullivan and Nolden, insupportable (see ¶¶73-92); (ii) REVG’s backlog showed that the

Company’s growth would contract in 1Q18 (which covered November 2017 through January

2018, a period starting just one month after these statements), and would continue to do so in

2Q18 (see ¶¶93-111); (iii) just five months after these statements (on March 7, 2018, and also on

June 6, 2018), REVG admitted that poor sales mixes and lower profit margins had caused a

growth contraction – something Sullivan and Nolden knew of in October 2017 because of

REVG’s “high quality” backlog, which gave the Company two to twelve months of visibility

into revenues (see ¶¶93-111, 136); and (iv) since the Company met its 1Q18 revenue

projections, it knew what vehicles were sold, knew the profit margins on those vehicles, and

knew the FY2018 earnings guidance was unachievable (see ¶¶107, 136; see also ¶¶93-111).

       146.    On October 13, 2017, in the SPO Prospectus, Defendants touted the Company’s

production efficiencies, stating that “[w]e believe that our factories are among some of the most

efficient and lowest cost production facilities in each of our markets due to the production



00499199;V2                                    31

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 31 of 62 Document 43
processes that we employ, our purchasing scale and the high unit volume throughput relative to

most of our competitors.”

       147.   The statements in ¶146 were materially false and misleading when made because

REVG’s factories had materially inefficient production processes (see ¶¶112-124). These

inefficiencies were part of the reason why (i) the Company’s growth began to stall in 1Q18; and

(ii) REVG could not reach its FY2018 guidance.

       148.   The SPO Prospectus also stated:

       Our Growth Strategies

       We plan to pursue several strategies to grow our earnings, expand our market
       share and further diversify our revenue stream, including:

       Drive Margin Expansion Through Controllable Operational Initiatives—Our
       focus on driving operational improvement initiatives across the organization
       has enabled the increase of our net income and Adjusted EBITDA margins by
       148 basis points and 280 basis points, respectively, from fiscal year 2014 to
       fiscal year 2016.


                                        ***

       Commercial Markets

       REV’s Commercial segment addresses a broad variety of products and end
       markets. The transit and shuttle bus market includes applications such as airport
       car rental and hotel/motel shuttles, paramedical transit vehicles for hospitals and
       nursing homes, tour and charter operations, daycare and student transportation,
       mobility vans for wheelchair users, and numerous other applications. According
       to industry sources, shipments of cutaway buses (those buses that are up to 35 feet
       in length) were approximately 14,400 units in 2016. We believe the commercial
       bus markets we serve will sustain positive long-term growth supported by
       growing levels of urbanization which will require increasing commercial bus
       usage, increased government transportation spending as shown in the chart below,
       an aging and growing U.S. population driving demand for shuttle buses and
       mobility vans, a necessary replacement cycle of public and private bus customers
       and the introduction of new bus products.” (Emphasis added).

       149.   The statements in ¶148 were materially false and misleading when made because

(i) REVG’s growth strategy – which was reflected in its FY2018 guidance – was, as CW1 and

00499199;V2                                     32

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 32 of 62 Document 43
Jacobs reported to Defendants Sullivan and Nolden, insupportable (see ¶¶73-92); (ii) REVG’s

backlog showed that the Company’s growth would contract in 1Q18 (which covered November

2017 through January 2018, a period starting just one month after these statements), and would

continue to do so in 2Q18 (see ¶¶93-111); (iii) just five months after these statements (on March

7, 2018 and also on June 6, 2018), REVG admitted that poor sales mixes and lower profit

margins had caused a growth contraction – something Sullivan and Nolden knew of in October

2017 because of REVG’s “high quality” backlog, which gave the Company two to twelve

months of visibility into revenues (¶¶93-111, 136); and (iv) since the Company met its 1Q18

revenue projections, it knew what vehicles were sold, knew the profit margins on those vehicles,

and knew the FY2018 earnings guidance was unachievable (see ¶¶107, 136; see also ¶¶93-111).

       150.   On December 19, 2017, the Company issued a press release that reported FY

2017 Fourth Quarter and Full Year Results. The release stated:

       We are reaffirming our REV Group full-year fiscal 2018 outlook that was
       released in early October. We expect full-year 2018 revenues of $2.4 to $2.7
       billion and Adjusted EBITDA of $200 to $220 million. We are also reaffirming
       our expectation for full year 2018 net income to be in the range of $85 to $100
       million, said Sullivan. “This outlook does not include any impact from potential
       changes in U.S. tax policy and rates, which we believe will be beneficial.

       151.   The December 19, 2017 release quotes Sullivan as stating:

       I am proud to report 18 percent sales growth and 32 percent growth in Adjusted
       EBITDA in 2017, but even more importantly, I am pleased to report that all three
       of our segments [Commercial, Recreation, and F&E] continue to have strong
       outlooks. We plan to continue this trajectory of earnings growth in excess of sales
       growth into next year. In summary, it was a strong quarter and year, we are well
       positioned for continued growth in fiscal 2018 and we will continue to make
       progress towards our enterprise-wide EBITDA margin goal of 10 percent.

       152.   On December 20, 2017, REVG held its 4Q17 conference call.               In the call,

Defendant Sullivan reiterated the FY2018 earnings guidance:

       First and foremost, we are reiterating, today, guidance that we presented in
       October during our follow-on, which is net sales of $2.4 billion to $2.7 billion and

00499199;V2                                    33

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 33 of 62 Document 43
       adjusted EBITDA of $200 million to $220 million for full year fiscal 2018. This
       is now 3 years in a row of revenue growth exceeding 15% and adjusted EBITDA
       growth exceeding 30%.

       153.   The statements in ¶¶150-152 were materially false and misleading when made

because (i) REVG’s FY2018 earnings guidance was, as CW1 and Jacobs reported to Defendants

Sullivan and Nolden, insupportable (see ¶¶73-92); (ii) REVG’s backlog showed that the

Company’s growth would contract in 1Q18 (which covered November 2017 through January

2018, a period starting almost two months before this statement), and would continue to do so in

2Q18 (see ¶¶93-111); (iii) less than three months after these statements (on March 7, 2018 and

also on June 6, 2018), REVG admitted that poor sales mixes and lower profit margins had caused

a growth contraction – something Sullivan and Nolden knew of in October 2017 because of

REVG’s “high quality” backlog, which gave the Company two to twelve months of visibility

into revenues (see    ¶¶93-111, 136); and (iv) since the Company met its 1Q18 revenue

projections, it knew what vehicles were sold, knew the profit margins on those vehicles, and

knew the FY2018 earnings guidance was unachievable (see ¶¶107, 136; see also ¶¶93-111).

       154.   On the call, the first question from an analyst was about the Company’s guidance,

growth and margins:

       Mircea Dobre - Robert W. Baird & Co. Incorporated, Research Division - Senior
       Research Analyst:

       My first question is really surrounding guidance. I – I’m wondering if maybe you
       can help us refine our assumptions a little bit at segment level. I’m curious as to
       how you’re thinking of segment level growth versus your 12.5% overall growth
       guidance. And also some color by segment on margin progression.

       Defendant Sullivan responded:

       I think we’re going to have more the same, obviously, in 2018. We had a very
       strong Fire & Emergency performance in ‘17. That’s going to continue. As a
       matter of fact, our Fire backlog is significantly higher at this time than it was last
       year even at this time. I think all other segments [Commercial and RV], quite


00499199;V2                                     34

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 34 of 62 Document 43
       frankly, are up, and they’re going to be up, obviously, reflecting the type of
       guidance we gave. (Emphasis added).

       155.   The statements in ¶154 were materially false and misleading when made because

(i) REVG’s FY2018 earnings guidance was, as CW1 and Jacobs reported to Defendants Sullivan

and Nolden, insupportable (see ¶¶73-92); (ii) REVG’s backlog showed that the Company’s

growth would contract in 1Q18 (which covered November 2017 through January 2018, a period

starting almost two months before this statement), and would continue to do so in 2Q18 (see

¶¶93-111); (iii) less than three months after these statements (on March 7, 2018 and also on June

6, 2018), REVG admitted that poor sales mixes and lower profit margins had caused a growth

contraction – something Sullivan and Nolden knew of in October 2017 because of REVG’s

“high quality” backlog, which gave the Company two to twelve months of visibility into

revenues (see ¶¶93-111, 136); and (iv) since the Company met its 1Q18 revenue projections, it

knew what vehicles were sold, knew the profit margins on those vehicles, and knew the FY2018

earnings guidance was unachievable (see ¶¶107, 136; see also ¶¶93-111).

       156.   On December 21, 2017, REVG filed its 2017 Annual Report on Form 10-K,

which was signed by Sullivan, Nolden, and the Individual Securities Act Defendants. In the

2017 Form 10-K, Defendants touted the Company’s production efficiencies, stating that “[w]e

believe that our factories are among some of the most efficient and lowest cost production

facilities in each of our markets due to the production processes that we employ, our purchasing

scale and the high unit volume throughput relative to most of our competitors.”

       157.   The statements in ¶156 were materially false and misleading when made because

REVG’s factories had materially inefficient production processes (see ¶¶112-124).          These

inefficiencies were part of the reason why (i) the Company’s growth began to stall in 1Q18; and

(ii) REVG could not reach its FY2018 guidance.


00499199;V2                                    35

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 35 of 62 Document 43
       158.   The 2017 Form 10-K reiterated REVG’s growth strategy, which was based on

continually expanding margins:

       Our Growth Strategies

       We plan to continue pursuing several strategies to grow our earnings, expand our
       market share and further diversify our revenue stream, including:

       Drive Margin Expansion Through Controllable Operational Initiatives— Our
       focus on driving operational improvement initiatives across the organization
       has enabled the increase of our net income, Adjusted Net Income and Adjusted
       EBITDA margins by 6 basis points, 139 basis points and 197 basis points,
       respectively, from fiscal year 2015 to fiscal year 2017.

                                             ***

       Commercial Markets

       REV’s Commercial segment addresses a broad variety of products and end
       markets. The transit and shuttle bus market includes applications such as airport
       car rental and hotel/motel shuttles, paramedical transit vehicles for hospitals and
       nursing homes, tour and charter operations, daycare and student transportation,
       mobility vans for wheelchair users, and numerous other applications. According
       to industry sources, shipments of cutaway buses (those buses that are up to 35 feet
       in length) were approximately 14,400 units in 2016. We believe the commercial
       bus markets we serve will sustain positive long-term growth supported by
       growing levels of urbanization which will require increasing commercial bus
       usage, increased government transportation spending as shown in the chart below,
       an aging and growing U.S. population driving demand for shuttle buses and
       mobility vans, a necessary replacement cycle of public and private bus customers
       and the introduction of new bus products.” (Emphasis added).

       159.   The statements in ¶158 were materially false and misleading when made because

(i) REVG’s growth strategy – which was reflected in its FY2018 guidance was, as CW1 and

Jacobs reported to Defendants Sullivan and Nolden, insupportable (see ¶¶73-92); (ii) REVG’s

backlog showed that the Company’s growth would contract in 1Q18 (which covered November

2017 through January 2018, a period starting almost two months before these statements), and

would continue to do so in 2Q18 (see ¶¶93-111); (iii) less than three months after these

statements (on March 7, 2018 and also on June 6, 2018), REVG admitted that poor sales mixes


00499199;V2                                    36

        Case 2:18-cv-01268-LA Filed 11/26/18 Page 36 of 62 Document 43
and lower profit margins had caused a growth contraction – something Sullivan and Nolden

knew of in October 2017 because of REVG’s “high quality” backlog, which gave the Company

two to twelve months of visibility into revenues (see       ¶¶93-111, 136); and (iv) since the

Company met its 1Q18 revenue projections, it knew what vehicles were sold, knew the profit

margins on those vehicles, and knew the FY2018 earnings guidance was unachievable (see

¶¶107, 136; see also ¶¶93-111).

J.     DEFENDANTS BEGIN TO REVEAL THAT REVG’S GROWTH STORY WAS
       ENDING BUT MISLEADINGLY INCREASED NET INCOME GUIDANCE

       160.    On March 7, 2018, the Company disclosed that its growth narrative was coming

undone. On that date, REVG announced its financial results for 1Q18, which ended on January

31, 2018. These results offered the first year-over-year quarterly comparison with the quarter

ended January 28, 2017, the quarter during which REVG conducted its IPO. REVG surprised

the market by revealing that rather than margin growth, the Company experienced – for the first

time since the REVG’s IPO five quarters prior – margin contraction in its F&E (REVG’s

segment with the longest backlog) and Commercial segments stemming from poor timing on

shipments and a sales mix with low numbers of high margin vehicles. Commercial posted an

adjusted EBITDA margin of 3.4% of net sales in the first quarter of 2018, compared to 6.3% in

the first quarter of 2017 – representing a 290-basis-point year-over-year decline. F&E posted an

adjusted EBITDA margin of 8.4% of net sales in the first quarter of 2018, compared to 9% in the

first quarter of 2017, representing approximately a 60-basis-point year-over-year decline.

       161.    Analysts understood the significance of the margin contraction REVG revealed on

March 7, 2018 because the Company had made margins central in its growth narrative since the

Company’s IPO. Deutsche Bank wrote in a March 8, 2018 report entitled “In the Penalty Box

For 2H Hockey Stick: Margins deteriorated Y/Y...doesn't bode well for a margin story”:


00499199;V2                                    37

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 37 of 62 Document 43
       The clear problem here is that margins deteriorated 60bps Y/Y, which is a
       problem for a company that has been positioned as a margin expansion story.
       Although Recreation proﬁtability showed impressive improvement (+270bps
       Y/Y), both F&E (8.4%, -60bps Y/Y) and Commercial (3.4%, -290bps Y/Y)
       margins declined Y/Y.

       162.    Similarly, a March 8, 2018 Jefferies report entitled “F1Q18 Model Update:

Communication Breakdown” stated:

       [C]learly the market was not expecting the significant margin weakness (offset by
       below the line items) and shares traded down 12% on the report. While
       management execution has been good, communication has not,as investors were
       not prepared for the combination of seasonality and weak margins so soon after
       REVG’s recent analyst day. As a newly public company with a heavily seasonal
       business model, management needs to do a better job of helping investors
       understand the details of margin and revenue cadence. (Emphasis added).

       163.    On March 8, 2018, REVG stock fell to a closing price of $23.85 per share from a

March 7, 2018 closing price of $27.15. The losses would have been greater but for Defendants’

decision to continue to mislead investors.

       164.    On March 7, 2018, REVG reaffirmed its FY2018 Adjusted EBITDA guidance

and increased REVG’s FY2018 net income outlook to a range of $90 to $110 million (from a

range of $85 million to $100 million).

       165.    The March 7, 2018 release stated:

       Fiscal year 2018 is off to a good start as we saw continued growth across most of
       our product categories and we remain on track to meet our full year objectives,
       said Tim Sullivan, CEO REV Group, Inc. We continue to remain highly focused
       on the execution of our commercial, product and operating strategies to
       improve profitability as we work towards our long-term goal of an enterprise-
       wide EBITDA margin in excess of 10 percent. Additionally, we continued to
       execute on our disciplined capital allocation strategy with the acquisition of Lance
       Camper this quarter, which enables our entry into the large and fast growing
       towables RV market. With a strong backlog of $1.24 billion we expect to
       continue to see improving operating leverage in the business and thus expect
       earnings growth to exceed sales growth in fiscal year 2018.

       166.    The release further quoted Sullivan:



00499199;V2                                    38

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 38 of 62 Document 43
       First quarter results were in-line with our expectations and our view of end market
       demand and macro conditions remains consistent with prior expectations.
       Therefore, we are reaffirming our prior guidance and are still expecting full fiscal
       year 2018 revenues of $2.4 to $2.7 billion and Adjusted EBITDA of $200 to $220
       million. Based on first quarter results, we are updating our expectation of full
       fiscal year 2018 net income to be in the range of $90 to $110 million and
       Adjusted Net Income to be in the range of $110 to $125 million.

       167.    The statements in ¶164-166 were materially false and misleading when made

because (i) REVG’s FY2018 earnings guidance was, as CW1 and Jacobs reported to Defendants

Sullivan and Nolden, insupportable (see ¶¶73-92); (ii) REVG’s backlog showed that the

Company’s growth would contract in 1Q18 (which covered November 2017 through January

2018, a period starting over four months before these statements), and would continue to do so in

2Q18 (see ¶¶93-111); (iii) the day of this statement, REVG admitted that poor sales mixes and

lower profit margins had caused a growth contraction – something Sullivan and Nolden knew of

in October 2017 because of REVG’s “high quality” backlog, which gave the Company two to

twelve months of visibility into revenues (see ¶¶93-111, 136); and (iv) since the Company met

its 1Q18 revenue projections, it knew what vehicles were sold, knew the profit margins on those

vehicles, and knew the FY2018 earnings guidance was unachievable (see ¶¶107, 136; see also

¶¶93-111).

       168.    REVG held its 1Q18 conference call on March 7, 2018. On the call, Wells Fargo

analyst Andrew Casey asked Defendant Sullivan whether issues with chassis would affect

REVG’s FY2018 guidance (which the Company had just increased as to net income) and

Sullivan stated that for the second quarter 2018, everything was “fine”:

       Andrew Millard Casey - Wells Fargo Securities, LLC, Research Division - Senior
       Machinery Analyst:

       Kind of a question back in line with Jamie’s question. We’re starting to see some
       lengthening in order-to-delivery lead times from some of your chassis providers.
       First, are you seeing that? And then, if so, does that further impact the timing of
       how you expect to achieve the updated ‘18 goals?

00499199;V2                                     39

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 39 of 62 Document 43
       Defendant Sullivan responded:

       It’s a current situation that we hope does not get worse. But for instance,
       Mercedes Sprinter chassis have not been EPA approved yet. So there’s a bit of
       delay in receiving those. We do work off a backlog of chassis. So in the near
       term, by near term I mean, our second quarter, we’re fine. But as you can
       imagine, with our backend-loaded plan, we need a lot of chassis in here in Q3 and
       Q4. So we have time to react to it. But there’s noise with GM also. There’s a little
       bit noise with Ford. It’s something that we manage on a regular basis. But we’ve
       got some time to react, and we plan to. But right now, we don’t see that that's
       going to negatively impact our fiscal year. (Emphasis added).

       169.     After Wells Fargo analyst Casey raised additional specific concerns over

increased steel prices and their effects on chassis purchases, Defendant Sullivan dismissed his

concerns, claiming that REVG had “warnings of any cost adjustments on chassis well in advance

of what’s happening”:

       Casey:

       Okay, Tim. And then in the context of higher input costs that could affect some of
       the component purchases and even some of those chassis purchases, can you, kind
       of, remind us about how you price your products, and if you’re expecting the –
       what appears to be a rising material cost environment to impact your ability to
       achieve the margin expectations not only this year but next year?

       Defendant Sullivan responded:

       Yes. This is a top question of everyone in the last few days. Steel and aluminum,
       which, obviously, are the topics of the day, are less than 5% of our direct spend.
       And the vast majority, I mean, a very high percentage of what we buy in both
       steel and aluminum, we get from U.S. suppliers. So our exposure to foreign
       suppliers of steel or aluminum is very low. And our actual percentage of our total
       material cost is very low as well. And the other plus that we do have is, we’ve got
       aluminum pricing locked in for the remainder of this year. And we’ve been doing
       that the last couple of years in aluminum, just because we wanted to make sure
       that we didn't succumb to some volatility there. The bigger issues is the one that
       you really addressed, and that’s the chassis. We will be extremely diligent on
       chassis’ costs as we move through fiscal 2018. That’s where we’re going to see
       the issues. The good news is, I think, is, we can stay ahead of those, we purchase
       far enough in advance. And if you understand how chassis work, it’s kind of a –
       it’s a pool effect that we buy into. So we have warnings of any cost adjustments
       on chassis well in advance of what’s happening. (Emphasis added).



00499199;V2                                    40

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 40 of 62 Document 43
       170.    The statements in ¶168-169 were materially false and misleading when made

because Defendant Sullivan knew that steel tariffs had been announced on March 1, 2018 and

that such tariffs would cause increased costs and chassis unavailability for the second quarter of

2018, which would cause REVG to miss analyst 2Q18 estimates and the Company’s own

FY2018 guidance. See ¶¶125-135. Indeed, Sullivan admitted on June 7, 2018 that “[a]s soon as

tariffs were suggested [on March 1, 2018], there was a run on many of the commercial chassis

we purchase and convert…”

K.     REVG REVEALS THAT ITS FY2018 EARNINGS GUIDANCE WAS
       MATERIALLY FALSE AND MISLEADING

       171.    On June 6, 2018, after market close, REVG announced its 2Q18 financial results

and revised its FY2018 earnings guidance. The Company reported adjusted net income of only

$15.6 million for 2Q18, or $0.24 per diluted share, a decline of 17.9% from the second quarter of

2017. Similarly, REVG reported adjusted EBITDA of only $34.1 million for the quarter, a

decrease of 9.2% compared to the prior year quarter and about 25% below analysts’ estimates of

approximately $45 million.

       172.    REVG significantly reduced its FY2018 earnings guidance. The Company cut

Adjusted EBITDA about 15% to $175 to $185 million (from $200 to $220 million) and cut net

income about 20% to $72 to $87 million (from $85 to $100 million).

       173.    The June 6, 2018 press release announcing the 2Q18 results stated that the causes

of the substantial earnings miss and steep guidance reduction were “near term commodity price

inflation, supply chain constraints, and shortfalls in our Commercial Segment.” The release also

stated that the cost increases stemmed from the steel tariffs, related chassis unavailability, and an

unfavorable sales mix caused by lower sales of high margin vehicles:

       Our fiscal second quarter results were below our expectations and were impacted
       by a number of factors…. In particular, cost inflation across many of the
00499199;V2                                      41

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 41 of 62 Document 43
       commodities and services we buy was significant in the quarter and due to the
       length of our backlogs we were not able to mitigate these increases. We estimate
       the cost inflation will have an approximate $19 million impact on our current
       fiscal year. Additionally, production and sales at several of our business units
       were adversely impacted by the availability of chassis. Finally, margins were
       impacted by lower-than-expected sales of certain higher-content product
       categories including custom fire apparatus, large commercial buses, and Class A
       RVs.

       174.     Thus, REVG admitted that a primary reason it missed its FY2018 earnings

guidance related to problems with “large commercial buses and Class A RVs” – which relate to

the REVG divisions of CW1 and Jacobs, who told Defendants Sullivan and Nolden at the late

September/early October Monthly Financial Meeting that the FY2018 guidance was

unobtainable.

       175.     The June 6, 2018 release also elaborated on issues relating to REVG’s bus

business:

       Commercial segment Adjusted EBITDA was $9.5 million in the second quarter
       2018 compared to $14.7 million in the second quarter 2017. This decrease was
       due to reduced volumes of transit and school bus units sold compared to the prior
       year, and certain higher material and freight costs. Adjusted EBITDA margin was
       6.0% of net sales in the second quarter 2018 compared to 9.2% in the second
       quarter 2017.

       The decline in sales and profitability experienced during the second quarter were
       largely the result of a timing lag between two major contracts in our transit bus
       business...

       176.     During a June 7, 2018 conference call (the day after the earnings release),

Sullivan stated that part of the reason for the reduced FY2018 earnings guidance was a canceled

contract with Collins Bus:

       Now for the challenges. 2 of our higher-quality business units struggled in the
       first 2 quarters this year. In our Commercial segment, our Collins school bus
       business declined to participate in a very large pre-bid requested by one of our
       school bus contractors. This adversely affected our first half 2018 performance,
       but we believe this was ultimately the right decision for the business, and we
       believe we can recover and get close to plan by the end of fiscal 2018 with new
       traditional school bus and contractor sales opportunities.

00499199;V2                                   42

            Case 2:18-cv-01268-LA Filed 11/26/18 Page 42 of 62 Document 43
       177.    But as CW1 explained, the Collins contract fell apart in 2017. See ¶82. Thus,

Defendant Sullivan knew it would undermine FY2018 earnings since at least October 2017,

when such guidance was first issued.

       178.    On the same call, Defendant Nolden made it clear that revenue from lower-

margin vehicles – of which Defendants were well aware through REVG’s backlog, which was

updated monthly through the Company’s OneStream program – was part of the reason for the

slashed guidance:

       These circumstances have contributed to this volatility in mix such as the sales
       profile for our ambulance division in the second quarter was skewed towards
       lower-margin vehicles. In addition, the mix of fire apparatus sales in the quarter
       were skewed toward lower content fire apparatus in the form of more retail
       custom trucks versus larger custom pumpers and aerials.

       179.    Defendant Sullivan also admitted on the June 7, 2018 call (see supra ¶135) that

immediately after the tariffs were announced – which was March 1, 2018 – there was a run on

chassis:

       The tariffs have also created unintended – unpredicted consequences. As soon as
       tariffs were suggested, there was a run on many of the commercial chassis we
       purchase and convert. We are paying extra freight charges to get the chassis we
       need for the second half shipments. Over the 60 day – the last 60 days alone, this
       has resulted in approximately a $1 million additional cost. We now need to get
       certain chassis shipped via truck due to railcar shortages based on what we
       believe to be abnormal and artificial demand.

       180.    As alleged above, it was well-understood that higher U.S. – not just foreign –

steel and commodity prices were imminent. See ¶¶125-135.

       181.    Also during the June 7, 2018 call, Sullivan admitted that his 10% EBITDA

margin goal for FY2019 was impossible to reach:

       Andrew Millard Casey- Wells Fargo Securities, LLC, Research Division - Senior
       Machinery Analyst:

       First, a couple of questions. First, your new adjusted EBITDA margin guide,
       7.2% at the midpoint. In the past, and you kind of alluded to it earlier, you’ve

00499199;V2                                   43

           Case 2:18-cv-01268-LA Filed 11/26/18 Page 43 of 62 Document 43
       outlined fiscal ‘19 adjusted margin target of about 10% without a lot of market
       growth. The internal initiatives that you announced you had took in the second
       quarter seem to be likely to add about 100 basis points on a carryover basis. So it
       leaves about 200 to get to the 10%. Are the in-place initiatives still supportive to
       boost EBITDA margins to that 10% next year?

       Defendant Sullivan responded:

       We’re not going to get to 10% next year. I think 2 things. Obviously, you’re
       experiencing a pretty healthy speed bump that’s slowed us down on that path to
       10% here in the second quarter. But the other part, the other element to getting to
       the 10% is a meaningful contribution from spare parts, and we’re lagging in spare
       parts. We plan to continue to move in the right direction. Our goal has not
       changed. But I can guarantee that we will not get to 10% in 2019, which was our
       initial goal 2 years ago – 2.5 years ago. But we will get there. And I don’t – we’ll
       have more visibility, I guess, on that come fiscal 2019, but it’s a goal. We think
       we can get there. We need some things to happen in a positive way. (Emphasis
       added).

       182.   On June 7, 2018, REVG shares fell $3.39 per share or nearly 20% to close at

$14.52 per share.

       183.   Following the June 6, 2018 disclosures, numerous analysts slashed price targets

and downgraded the stock. A June 6, 2018 SunTrust Robinson report took REVG to task for

misleading the market about chassis and steel issues in the 2Q18 conference call:

       The cost inflation and chassis availability are somewhat surprisinggiven
       management's commentary on the 1Q18 earnings call in March where itwas noted
       that steel and aluminum are less than 5% of direct spend with “vast majority”
       purchased from US suppliers. Additionally, aluminum price wassaid to be locked
       in for the remainder of the year. With regards to chassis, whilecited as a potential
       issue, the commentary implied it was manageable and thatcost adjustments were
       telegraphed “well in advance”.

       184.   Morgan Stanley agreed, writing in a June 6, 2018 analyst report that “this [second

quarter] commentary is particularly disappointing following management’s commentary on the

1Q call that aluminum prices were locked in for the year and chassis cost inflation would be

signaled well in advance.”




00499199;V2                                    44

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 44 of 62 Document 43
       185.    BMO Capital Markets published a report on June 6, 2018 calling the quarter a

“Multiple-Alarm Fire”. That report stated:

     Bottom Line: REV Group reported diluted FY2Q18 EPS of $0.24 (adj.) versus $0.35
     consensus. Adjusted EBITDA of $34 million (margin, 5.6%) was also well below the
     Street at $44 million (margin, 7.1%), as was total revenue at $609 million (+11.7% y/y)
     versus $628 million consensus. Meanwhile, management lowered its full-year guidance
     metrics across the board: sales, $2.4–2.6 bn from $2.4–2.7 bn; adjusted EBITDA, $175–
     185mn from $200–220 mn; and adjusted net income, $94.1–105.1 mn from $110–125
     mnk.

L.     ADDITIONAL SCIENTER/FALSITY ALLEGATIONS

       186.    As alleged herein, the Exchange Act Defendants acted with scienter in that they

knew, or recklessly disregarded, that the public documents and statements they issued and

disseminated to the investing public in the name of the Company or in their own name during the

Class Period were materially false and misleading.

       187.    The Exchange Act Defendants knowingly and substantially participated or

acquiesced in the issuance or dissemination of such statements and documents as primary

violations of the federal securities laws.

       188.    The Exchange Act Defendants, by virtue of their receipt of information reflecting

the true facts regarding REVG’s FY2018 guidance, backlog, chassis availability, margins,

efficiency, and growth, their control over, and/or receipt and/or modification of REVG’s

allegedly materially misleading misstatements, were active and culpable participants in the

fraudulent scheme alleged herein.

       189.    The Exchange Act Defendants knew and/or recklessly disregarded the falsity and

misleading nature of the information that they caused to be disseminated to the investing public.

The fraudulent scheme described herein could not have been perpetrated during the Class Period

without the knowledge and complicity or, at least, the reckless disregard of the personnel at the

highest levels of the Company, including the Exchange Act Individual Defendants.
00499199;V2                                    45

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 45 of 62 Document 43
       190.     The Exchange Act Individual Defendants, because of their positions with REVG,

made and/or controlled the contents of the Company’s public statements during the Class Period.

Each Exchange Act Individual Defendant was provided with or had access to the information

alleged herein to be false and/or misleading prior to or shortly after their issuance and had the

ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions and access to material non-public information, these defendants knew or recklessly

disregarded that the adverse facts specified herein had not been disclosed to and were being

concealed from the public and that the positive representations that were being made were

materially false and misleading. As a result, each of these defendants is responsible for the

accuracy of REVG’s corporate statements and is therefore responsible and liable for the

representations contained therein.

                1.     CW1 And Jacobs Told Defendants Sullivan And Nolden
                       Face-To-Face That The FY2018 Earnings Guidance
                       Was Insupportable

       191.     As explained by CW1, at a meeting attended by nine people in late

September/early October 2017, CW1 told Sullivan and Nolden that the proposed FY2018

earnings guidance was unachievable. CW1 also stated that Jacobs, the head of the Recreation

segment, told Sullivan and Nolden that the proposed FY2018 earnings guidance was

unachievable.    Sullivan and Nolden could not have proceeded to issue the very earnings

guidance CW1 and Jacobs stated was unachievable without the intent to deceive investors.

                2. REVG Carefully Tracked Backlog Every Month

       192.     As alleged above, REVG tracked the Company’s backlog through its monthly

updated OneStream program. OneStream gave the Exchange Act Defendants the ability to see

what vehicles were in REVG’s backlog and how far along they were in the production schedule.

Because the data contained in OneStream was reported from each individual REVG

00499199;V2                                    46

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 46 of 62 Document 43
manufacturing facility – which generally only manufactured one kind of vehicle with set margins

– the Exchange Act Defendants knew the profit margins on the vehicles in backlog.

              3. Insiders Unloaded Over $300 Million Dollars in REVG
                 Stock

       193.   While REVG’s stock price was artificially inflated due to Defendants’ false and

misleading statements, REVG insiders sold large amounts of Company stock.

       194.   On October 17, 2017 – just one week after REVG issued its unachievable FY2018

guidance (as well as in the over-allotment SPO shares sold on October 27, 2017) – REVG

stockholders sold over 11,000,000 shares at $27.25 per share in the SPO.

       195.   AIP sold over $294 million of REVG stock in connection with the SPO – about

25% of its REVG holdings.

       196.   Five defendants are members of AIP – defendants Bamatter, Cusumano, Fish,

Marvin, and Rotroff.

       197.   Also on October 17, 2017, Defendants Cusumano and Marvin sold about 25% of

their individual REVG holdings for proceeds of over $1.2 million each.

       198.   In total, insiders sold over $300 million worth of Company stock while in

possession of material, adverse, and nonpublic information.

              4. Suspiciously-Time Resignations Are Probative of Sullivan
                 and Nolden’s Scienter

       199.   In late September or early October, 2017, CW1 and Jacobs told Defendants

Sullivan and Nolden that the FY2018 earnings guidance was unachievable.

       200.   Sullivan informed CW1 that if CW1 was not going to go along with the plan,

CW1’s further employment at REVG was not going to work.

       201.   On October 10, 2017, REVG issued the FY2018 earnings guidance that CW1 and

Jacobs told Sullivan and Nolden was unachievable.

00499199;V2                                   47

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 47 of 62 Document 43
       202.    On October 31, 2017, Phillips left the Company.

       203.    On November 1, 2017, CW1 and Jacobs left the Company.

               5. Defendant Sullivan Also Knew the Statements Were False
                  and Misleading Because He Was a Hands-on CEO

       204.    Defendant Sullivan was well aware of the material operational inefficiencies at

REVG’s facilities.

       205.    CW3 stated that CEO Timothy Sullivan was a hands-on leader who made

occasional stealthy stops to observe the Longview manufacturing operation first-hand. CW3

stated that Sullivan was involved in the day-to-day operations of its subsidiaries. CW3 was told

by supervisors on occasion that Sullivan had stopped by. CW3 stated that Sullivan “visited

unannounced a couple times.” “Management knew he was coming, but no one said anything.”

See ¶124.

M.     PRESUMPTION OF RELIANCE: FRAUD ON THE MARKET

       206.    At all relevant times, the market for REVG securities was an efficient market for

the following reasons, among others: (1) the securities were listed and actively traded on the

NYSE, a highly efficient market; (2) as an issuer of securities, REVG filed periodic public

reports on Form 10-K and Form 10-Q with the SEC; (3) REVG regularly issued press releases

that were carried by the national news wires, were publicly available and entered the public

marketplace.

       207.    As a result, the market for the securities promptly digested current information

regarding REVG from all publicly available sources and reflected such information in REVG’s

stock price.




00499199;V2                                   48

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 48 of 62 Document 43
        208.    Under these circumstances, all purchasers of the REVG securities during the

Class Period suffered similar injury through their purchases at artificially inflated prices and a

presumption of reliance applies.

N.      LOSS CAUSATION / ECONOMIC LOSS

        209.    During the Class Period, as detailed herein, REVG securities were artificially

inflated due to Defendants’ misleading public statements.               When Defendants’ prior

misrepresentations were disclosed and became apparent to the market, the price of REVG

securities fell as the prior artificial inflation came out.

        210.    As a result of their purchases of REVG securities during the Class Period, Lead

Plaintiff and the other Class members suffered economic loss, i.e., damages, under the federal

securities laws.

        211.    The declines in the price of REVG securities after the corrective disclosures on

March 7, 2018 and June 6, 2018 were a direct result of Defendants’ misrepresentations being

revealed to investors and the market.

        212.    The declines in the price of REVG securities were also the result of the

materialization of the concealed investment risks concerning REVG.

        213.    Defendants’ materially false and misleading statements relate to the Company’s

margins, growth, FY2018 earnings estimates, and chassis availability.

        214.    The corrective disclosure on March 7, 2018 revealed that REVG’s growth

narrative was coming to an end. On that date, REVG disclosed that its margins – for the first

time since the Company’s IPO – had contracted as a result of poor shipment timing and an

unfavorable sales mix.

        215.    After the adverse March 7, 2018 announcement, REVG stock fell on March 8,

2018 to a closing price of $23.85 per share from a March 7, 2018 closing price of $27.15.
00499199;V2                                         49

          Case 2:18-cv-01268-LA Filed 11/26/18 Page 49 of 62 Document 43
       216.    After the March 7, 2018 partial disclosure, REVG stock remained artificially

inflated because Defendants did not reveal that REVG’s FY2018 guidance was unachievable,

nor that they were concealing problems relating to chassis unavailability, increased costs, and

production inefficiencies.

       217.    The corrective disclosure on June 6, 2018 revealed that (i) REVG’s previously-

issued FY2018 guidance was unachievable; (ii) contrary to Defendant Sullivan’s claims, steel

tariffs caused chassis availability problems and commodity, including steel, price hikes that

materially undermined FY2018 guidance; and (iii) REVG’s growth story was fundamentally

called into question.

       218.    After these disclosures, on June 7, 2018, REVG shares fell $3.39 per share or

nearly 20% to close at $14.52 per share.

       219.    These disclosures caused the rest of the concealed investment risk about REVG to

materialize.

       220.    The timing and magnitude of the price decline in REVG securities negate any

inference that the loss suffered by Lead Plaintiff and the other Class members was caused by

changed market conditions, macroeconomic or industry factors or Company-specific facts

unrelated to Defendants’ statements.       The economic loss, i.e., damages, suffered by Lead

Plaintiff and the other Class members was a direct result of Defendants’ misstatements and

omissions and the subsequent significant decline in the value of REVG securities when

Defendants’ misrepresentations were revealed.

                             CLASS ACTION ALLEGATIONS

       221.    This is a class action pursuant to Rules 23(a) and (b)(3) of the Federal Rules of

Civil Procedure on behalf of a Class of all persons who purchased REVG securities during the

Class Period, including pursuant to or traceable to the Prospectuses, and were damaged thereby.
00499199;V2                                     50

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 50 of 62 Document 43
Excluded from the Class are (1) REVG, and its officers, directors, employees, affiliates, legal

representatives, predecessors, successors and assigns, and any entity in which any of them have a

controlling interest or are a parent; and (b) all Defendants, their immediate families, employees,

affiliates, legal representatives, heirs, predecessors, successors and assigns, and any entity in

which any of them has a controlling interest.

       222.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, REVG securities traded on the NYSE under the

ticker symbol “REVG.” While the exact number of Class members is unknown to Plaintiff at

this time and can only be obtained through appropriate discovery, Plaintiff believes that there are

thousands of Class members located throughout the United States. Record owners and other

members of the Class may be identified from records maintained by REVG and/or its transfer

agents and may be notified of the pendency of this action by mail, using a form of notice similar

to that customarily used in securities class actions.

       223.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions affecting solely individual members of the Class. The questions

of law and fact common to the Class include (1) whether Defendants violated the Exchange Act;

(2) whether Defendants violated the Securities Act; (3) whether Defendants issued materially

false or misleading statements; and (4) the extent to which members of the Class have sustained

damages and the proper measure of any such damages.

       224.    Plaintiff’s claims are typical of the claims of other Class members, as all members

of the Class were similarly affected by Defendants’ wrongful conduct in violation of federal laws

as complained of herein.




00499199;V2                                      51

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 51 of 62 Document 43
       225.    Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel that is competent and experienced in class and securities

litigation. Plaintiff has no interest that is in conflict with, or otherwise antagonistic to the

interests of the other Class members.

       226.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them.

       227.    There will be no difficulty in management of this action as a class action.

                                             COUNT I

               VIOLATIONS OF SECTION 11 OF THE SECURITIES ACT
                         AGAINST ALL DEFENDANTS

       228.    Plaintiff repeats and realleges each and every allegation contained in each of the

foregoing paragraphs as if set forth fully herein, to the extent such allegations do not allege fraud

or the intent to defraud Plaintiff or members of the Class.

       229.    This Count does not sound in fraud. Any allegations of fraud or fraudulent

conduct and/or motive are specifically excluded from this Count. For purposes of asserting this

claim under the Securities Act, Plaintiff does not allege that Defendants acted with scienter or

fraudulent intent, which are not elements of a § 11 claim.

       230.    This Count is asserted against all Defendants for violations of § 11 of the

Securities Act, 15 U.S.C. § 77k, on behalf of all Class members who purchased REVG’s

securities pursuant or traceable to either or both of the Prospectuses.




00499199;V2                                      52

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 52 of 62 Document 43
       231.    Defendants’ liability under this Count is predicated on the participation of each

Defendant in conducting the Offerings pursuant to the Prospectuses, which contained

misrepresentations of material fact.

       232.    The Prospectuses contained untrue statements of material fact and omitted other

facts necessary to make the statements not misleading, and failed to disclose material facts as

described above.     The Securities Act Individual Defendants were executive officers and

representatives of the Company who were responsible for the contents and dissemination of the

Prospectuses. Further, the Securities Act Individual Defendants signed the Prospectuses in their

official capacity with the Company.

       233.    The Underwriter Defendants were underwriters for one or both of the Offerings.

As such, these Defendants issued, caused to be issued and participated in the issuance of the

Prospectuses and are subject to liability for violations of § 11 of the Securities Act.

       234.    Class members who acquired the securities pursuant or traceable to the

Prospectuses did not know of the false statements and omissions alleged herein and could not

have reasonably discovered such facts or conduct.

       235.    Less than one year elapsed from the time Plaintiff discovered or reasonably could

have discovered the facts upon which this Complaint is based to the time that the first complaint

was filed asserting claims arising out of the falsity of the Prospectuses. Less than three years

elapsed from the time that the securities upon which this Count is brought were offered to the

public to the time that the first complaint was filed asserting claims arising out of the falsity of

the Prospectuses.

       236.    Class members have sustained damages. The value of REVG securities have

declined substantially subsequent to and due to Defendants’ violations of § 11 of the Securities



00499199;V2                                      53

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 53 of 62 Document 43
Act. By reason of the foregoing, Defendants are liable for violations of § 11 of the Securities

Act to Class members who purchased REVG’s securities pursuant or traceable to the

Prospectuses.

                                            COUNT II

                   VIOLATIONS OF SECTION 12(a)(2) OF THE
              SECURITIES ACT AGAINST REVG, THE UNDERWRITER
           DEFENDANTS, AIP, MARVIN, FISH, CUSAMANO AND ROTROFF

       237.     Plaintiff repeats and realleges each and every allegation contained in each of the

foregoing paragraphs as if set forth fully herein, to the extent such allegations do not allege fraud

or the intent to defraud Plaintiff or members of the Class.

       238.     Defendants named in this Count violated § 12(a)(2) of the Securities Act, 15

U.S.C. § 771(a)(2).

       239.     Defendant REVG is named in this Count solely in connection with the IPO.

       240.     Defendants AIP, Marvin, Fish, Cusamano, and Rotroff are named in this Count in

connection with the IPO and SPO.

       241.     The Underwriter Defendants are named in this Count in connection with the IPO

and SPO.

       242.     This Count is alleged on behalf of all Class members who purchased REVG

common stock pursuant or traceable to the Offerings.

       243.     This Count does not sound in fraud. Any allegations of fraud or fraudulent

conduct and/or motive are specifically excluded from this Count. For purposes of asserting this

claim under the Securities Act, Plaintiff does not allege that Defendants acted with scienter or

fraudulent intent, which are not elements of a § 12(a)(2) claim.

       244.     Defendants named in this count were sellers, offerors and/or solicitors of sales of

the securities offered pursuant to the Prospectuses. These offering documents contained untrue
00499199;V2                                      54

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 54 of 62 Document 43
statements of material fact and omitted other facts necessary to make the statements not

misleading, and failed to disclose material facts, as set forth above.

       245.     Class members who purchased common stock pursuant or traceable to the

materially untrue and misleading offering documents did not know or, in the exercise of

reasonable diligence could not have known, of the untruths and omissions contained in the

Prospectuses.

       246.     Defendants named in this count owed to Class members who purchased common

stock pursuant or traceable to the materially false and misleading offering documents the duty to

make a reasonable and diligent investigation of the statements contained in the offering

documents, to ensure such statements were true and that there was no omission of material fact

necessary to prevent the statements contained therein from being misleading. Defendants named

in this count did not make a reasonable investigation or possess reasonable grounds to believe

that the statements contained in the offering documents were true and without omissions of any

material facts and were not misleading. By virtue of the conduct alleged herein, Defendants

named in this count violated § 12(a)(2) of the Securities Act.

                                            COUNT III

            VIOLATIONS OF SECTION 15 OF THE SECURITIES ACT
       AGAINST THE SECURITIES ACT INDIVIDUAL DEFENDANTS AND AIP

       247.     Plaintiff repeats and realleges each and every allegation contained in each of the

foregoing paragraphs as if set forth fully herein, to the extent such allegations do not allege fraud

or the intent to defraud Plaintiff or members of the Class. This Count is asserted against the

Individual Defendants for violations of § 15 of the Securities Act, 15 U.S.C. § 77o, on behalf of

Plaintiff and the other Class members who purchased REVG’s common stock pursuant or

traceable to either or both of the Prospectuses.


00499199;V2                                        55

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 55 of 62 Document 43
       248.    This Count does not sound in fraud. Any allegations of fraud or fraudulent

conduct and/or motive are specifically excluded from this Count. For purposes of asserting this

claim under the Securities Act, Plaintiff does not allege that Defendants acted with scienter or

fraudulent intent, which are not elements of a § 15 claim.

       249.    At all relevant times, the Securities Act Individual Defendants were controlling

persons of the Company within the meaning of § 15 of the Securities Act. Each of the Individual

Defendants served as an executive officer, director, or controlling person of REVG prior to and

at the time of the Offerings, as set forth above.

       250.    The Securities Act Individual Defendants at all relevant times participated in the

operation and management of the Company, and conducted and participated, directly and

indirectly, in the conduct of REVG’s business affairs. As officers and directors of a publicly

owned company listed on the NYSE and registered with the SEC, the Securities Act Individual

Defendants had a duty to disseminate accurate and truthful information with respect to REVG’s

financial condition and results of operations.

       251.    AIP participated in the operation and management of the Company as its

controlling shareholder.

       252.    By reason of the aforementioned conduct, each of the Defendants named in this

Count are liable under § 15 of the Securities Act, jointly and severally with, and to the same

extent as the Company is liable under §§ 11 and 12(a)(2) of the Securities Act, to Class members

who purchased securities pursuant or traceable to the Offerings.




00499199;V2                                         56

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 56 of 62 Document 43
                                           COUNT IV

   VIOLATIONS OF SECTION 10(B) OF THE EXCHANGE ACT AND RULE 10B-5
 PROMULGATED THEREUNDER AGAINST THE EXCHANGE ACT DEFENDANTS

        253.    Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        254.    During the Class Period, the Exchange Act Defendants carried out a plan, scheme

and course of conduct which was intended to and, throughout the Class Period, did: (i) deceive

the investing public, including Plaintiff and other Class members, as alleged herein; and

(ii) cause Plaintiff and other members of the Class to purchase REVG securities at artificially

inflated prices. In furtherance of this unlawful scheme, plan and course of conduct, defendants,

and each of them, took the actions set forth herein.

        255.    The Exchange Act Defendants (i) employed devices, schemes, and artifices to

defraud; (ii) made untrue statements of material fact and/or omitted to state material facts

necessary to make the statements not misleading; and (iii) engaged in acts, practices, and a

course of business which operated as a fraud and deceit upon the purchasers of the Company’s

securities in an effort to maintain artificially high market prices for REVG securities in violation

of Section 10(b) of the Exchange Act and Rule 10b-5. All Exchange Act Defendants are sued

either as primary participants in the wrongful and illegal conduct charged herein or as controlling

persons as alleged below.

        256.    The Exchange Act Defendants employed devices, schemes and artifices to

defraud, while in possession of material adverse non-public information and engaged in acts,

practices, and a course of conduct as alleged herein, which included the making of, or the

participation in the making of, untrue statements of material facts and/or omitting to state

material facts necessary in order to make the statements made about REVG and its business


00499199;V2                                     57

          Case 2:18-cv-01268-LA Filed 11/26/18 Page 57 of 62 Document 43
operations and future prospects in light of the circumstances under which they were made, not

misleading, as set forth more particularly herein, and engaged in a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities during the Class

Period.

          257.   Each of the Exchange Act Individual Defendants’ primary liability, and

controlling person liability, arises from the following facts: (i) the Individual Defendants were

high-level executives and/or directors at the Company during the Class Period and members of

the Company’s management team or had control thereof; (ii) each of these Defendants, by virtue

of their responsibilities and activities as a senior officer and/or director of the Company, was

privy to and participated in the creation, development and reporting of the Company’s periodic

disclosures to investors; (iii) each of these Defendants enjoyed significant personal contact and

familiarity with the other Defendants and was advised of, and had access to, other members of

the Company’s management team and internal financial information about REVG; and (iv) each

of these Defendants was aware of the Company’s dissemination of information to the investing

public which they knew and/or recklessly disregarded was materially false and misleading.

          258.   The Exchange Act Defendants had actual knowledge of the misrepresentations

and/or omissions of material facts set forth herein, or acted with reckless disregard for the truth

in that they failed to ascertain and to disclose such facts, even though such facts were available to

them. Such Defendants’ material misrepresentations and/or omissions were done knowingly or

recklessly and for the purpose and effect of concealing material problems with REVG’s business

and financial results from the investing public and supporting the artificially inflated price of its

securities. As demonstrated by the allegations above, these defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to



00499199;V2                                      58

           Case 2:18-cv-01268-LA Filed 11/26/18 Page 58 of 62 Document 43
obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       259.    As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of the

securities was artificially inflated during the Class Period. In ignorance of the fact that market

prices of the Company’s securities were artificially inflated, and relying directly or indirectly on

the false and misleading statements made by these Defendants, or upon the integrity of the

market in which the securities trade, and/or in the absence of material adverse information that

was known to or recklessly disregarded by these Defendants, but not disclosed in public

statements by these defendants during the Class Period, Plaintiff and the other members of the

Class acquired the securities during the Class Period at artificially high prices and were damaged

thereby.

       260.    At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding REVG, which

was not disclosed by these Defendants, Plaintiff and other members of the Class would not have

purchased the securities, or, if they had acquired such securities during the Class Period, they

would not have done so at the artificially inflated prices which they paid.

       261.    By virtue of the foregoing, these Defendants have violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.

       262.    As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiff

and the other members of the Class suffered damages in connection with their respective

purchases and sales of the securities during the Class Period.



00499199;V2                                     59

           Case 2:18-cv-01268-LA Filed 11/26/18 Page 59 of 62 Document 43
                                          COUNT V

                VIOLATION OF SECTION 20(a) OF THE EXCHANGE ACT
                  AGAINST THE INDIVIDUAL DEFENDANTS AND AIP

        263.    Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

        264.    The Exchange Act Individual Defendants and AIP acted as controlling persons of

REVG within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of

their high-level positions, and their ownership and contractual rights, participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the false statements filed

by the Company with the SEC and disseminated to the investing public, the Individual Exchange

Act Defendants had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements that Plaintiff contend are false and misleading. These Defendants were

provided with or had unlimited access to copies of the Company’s reports, press releases, public

filings and other statements alleged by Plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

        265.    In addition, the Exchange Act Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company and, therefore, are presumed to have

had the power to control or influence the conduct giving rise to the securities violations as

alleged herein, and exercised the same.

        266.    As set forth above, the Exchange Act Individual Defendants and AIP violated

Section 10(b) and Rule 10b-5 by their acts and/or omissions as alleged in this Complaint. By

virtue of their positions as controlling persons, the Exchange Act Individual Defendants and AIP


00499199;V2                                    60

          Case 2:18-cv-01268-LA Filed 11/26/18 Page 60 of 62 Document 43
are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of

these defendants’ wrongful conduct, Plaintiff and other members of the Class suffered damages

in connection with their purchases of the securities during the Class Period.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment as follows:

       A.      Determining that this action is a proper class action and certifying Plaintiff as

class representative under Rule 23 of the Federal Rules of Civil Procedure;

       B.      Awarding damages in favor of Plaintiff and the other Class members against all

Defendants, jointly and severally, for all damages sustained as a result of Defendants’ violations

of the Securities Act of 1933 and the Securities Exchange Act of 1934, in an amount to be

proven at trial, including interest thereon;

       C.      Awarding rescission under Section 12(a)(2) of the Securities Act;

       D.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       E.      Awarding such other and further relief as the Court may deem just and proper.




00499199;V2                                     61

         Case 2:18-cv-01268-LA Filed 11/26/18 Page 61 of 62 Document 43
                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: New York, New York
       November 20, 2018

                                                    ADEMI & O’REILLY, LLP

                                                    /s/ John D. Blythin

                                                   John D. Blythin (jblythin@ademilaw.com)
                                                   3620 E. Layton Ave.
                                                   Cudahy, WI 53110
                                                   Tel: (414) 482-8000
                                                   Fax: (414) 482-8001

                                                   Liaison Counsel for Lead Plaintiff and the
                                                   Proposed Class

                                                    BERNSTEIN LIEBHARD LLP
                                                    Stanley D. Bernstein (bernstein@bernlieb.com)
                                                    Michael S. Bigin (bigin@bernlieb.com)
                                                    Stephanie M. Beige (beige@bernlieb.com)
                                                    Joseph R. Seidman, Jr. (seidman@bernlieb.com)
                                                    10 East 40th Street
                                                    New York, New York 10016
                                                    Tel: (212) 779-1414
                                                    Fax: (212) 779-3218

                                              Lead Counsel for Lead Plaintiff and the
                                                Proposed Class




00499199;V2                                        62

        Case 2:18-cv-01268-LA Filed 11/26/18 Page 62 of 62 Document 43
